                                                                     1


 1                    UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF TEXAS
 2                            WACO DIVISION

 3   MATCH GROUP, LLC             ) Docket No. WA 18-CA-080 ADA
                                  )
 4   vs.                          ) Waco, Texas
                                  )
 5   BUMBLE TRADING, INC.,        )
     BUMBLE HOLDING, LTD.         ) June 7, 2019
 6
                  TRANSCRIPT OF MARKMAN/MOTIONS HEARING
 7                 BEFORE THE HONORABLE ALAN D. ALBRIGHT

 8   APPEARANCES:

 9   For the Plaintiff:           Mr. Bradley W. Caldwell
                                  Mr. John F. Summers
10                                Caldwell, Cassady & Curry, PC
                                  2101 Cedar Springs Road,
11                                Suite 1000
                                  Dallas, Texas 75201
12
                                  Mr. John P. Palmer
13                                Naman, Howell, Smith & Lee
                                  P.O. Box 1470
14                                Waco, Texas 76703

15   For the Defendant:           Mr. Joseph M. Drayton
                                  Cooley, LLP
16                                1114 Avenue of the Americas
                                  New York, New York 10036
17
                                  Ms. Rose S. Whelan
18                                Cooley, LLP
                                  1299 Pennsylvania Avenue, NW,
19                                Suite 700
                                  Washington, D.C. 20004
20
                                  Mr. Matthew D. Caplan
21                                Cooley, LLP
                                  101 California Street, 5th Floor
22                                San Francisco, California 94111

23   Court Reporter:          Ms. Lily Iva Reznik, CRR, RMR
                              501 West 5th Street, Suite 4153
24                            Austin, Texas 78701
                              (512)391-8792
25   Proceedings reported by computerized stenography,
     transcript produced by computer.

                   LILY I. REZNIK, OFFICIAL COURT REPORTER
           U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                                 2


09:02:25    1              THE CLERK:   The Court calls Waco case:     18-CV-80,

09:02:30    2   Match Group, LLC vs. Bumble Trading, Inc., for a Markman

09:02:32    3   hearing.

09:02:33    4              THE COURT:   Thank you.   You may be seated.

09:02:34    5              Counsel, if you would be so kind as to introduce

09:02:37    6   yourselves for the record first, and then, also, tell me,

09:02:40    7   on the record, who it is that you most anticipate speaking

09:02:44    8   on your -- on behalf of your.

09:02:48    9              MR. CALDWELL:   Good morning, your Honor.

09:02:49   10              THE COURT:   Good morning.

09:02:49   11              MR. CALDWELL:   Brad Caldwell on behalf of Match

09:02:52   12   Group.     And with me today that I anticipate will be

09:02:54   13   arguing is my colleague, John Summers.      And the Court will

09:02:58   14   recognize Mr. John Palmer.     And, your Honor, we also have

09:03:01   15   a couple of summer associates that are with us.        So from

09:03:04   16   my firm, we have Chu Jo.

09:03:07   17              THE COURT:   Where's Mr. Jo from?

09:03:10   18              MR. CALDWELL:   Mr. Jo's University of Minnesota

09:03:13   19   and then, originally from China.

09:03:13   20              THE COURT:   Very good.

09:03:15   21              MR. CALDWELL:   And then, from Mr. Palmer's firm,

09:03:17   22   we have Zach Gloff from Cumberland University?       That's

09:03:21   23   correct?     And then, we have client representatives from

09:03:23   24   Match.     And starting on my left back there -- or not the

09:03:25   25   far left, one over is Jared Sine and Jeanette Teckman and


                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                                  3


09:03:29    1   Ben Setnick.

09:03:30    2              THE COURT:     Very good.    Thank you.

09:03:31    3              I always appreciate it when clients take the time

09:03:33    4   to be here.     That means a great deal to the Court, very

09:03:37    5   helpful.

09:03:37    6              Yes, sir.    Good morning.

09:03:39    7              MR. DRAYTON:     Good morning, your Honor.

09:03:41    8              Joe Drayton from Cooley, LLP on behalf of Bumble.

09:03:46    9   And I have here with us Rose Whelan and Matt Caplan and

09:03:53   10   Naina Soni.

09:03:53   11              For the argument, I'll take a few terms on behalf

09:03:56   12   of Bumble at the Markman.         And then, Rose Whelan will have

09:04:00   13   some terms on behalf of Bumble for Markman.          And then,

09:04:03   14   Matt Caplan will argue the other motion for today.

09:04:05   15              THE COURT:     Okay.   And just so everyone knows, I

09:04:07   16   appreciate all the hard work you've put in this for the

09:04:10   17   clients who are here.       The briefs were very good.     I've

09:04:12   18   read everything that you all have submitted, pretty

09:04:15   19   carefully.     I've already drafted the framework of a

09:04:19   20   construction order, so I have a pretty good idea of what

09:04:23   21   everyone is arguing.

09:04:24   22              I've also read pretty thoroughly the motion to --

09:04:30   23   I'm glad we could get that taken care of this morning, as

09:04:34   24   well.   Have you all thought about who's going to go first

09:04:37   25   on whichever terms?       I will tell you on at least the ones


                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                               4


09:04:42    1   where you are arguing that it's plain and ordinary meaning

09:04:45    2   and they're arguing it's indefinite, it doesn't make much

09:04:48    3   sense to me for you to go first.

09:04:51    4            And so, I know you think it's not indefinite, and

09:04:54    5   so, it'd probably be good for them to go first on those.

09:04:59    6   If you want to go first, or not, I'm happy to hear.

09:05:01    7            MR. CALDWELL:     I was actually just going to

09:05:03    8   address the order thing.     I think, first of all, both

09:05:05    9   parties, Mr. Drayton and I did talk about, we're just

09:05:08   10   happy to go however you see fit.     And we also acknowledge

09:05:11   11   that you probably would want to hear from -- somewhat

09:05:14   12   deviating from plain meaning or something like that.

09:05:16   13            I wanted to announce just so that we don't kind

09:05:18   14   of head on down the wrong path that there is as of, I

09:05:22   15   don't know, maybe 8:57 this morning, some sort of

09:05:26   16   agreement on the "text area" indefiniteness term that it

09:05:29   17   is a text area, and then, that's plain meaning.      And we

09:05:33   18   have an e-mail between us kind of establishing the basic

09:05:38   19   confines of --

09:05:39   20            THE COURT:   Of what that means.

09:05:40   21            MR. CALDWELL:     What that plain meaning is.     And I

09:05:43   22   don't anticipate -- it doesn't look like there's really

09:05:46   23   any lingering dispute.     There's not likely to be a

09:05:49   24   subsequent 02 Micro issue, or anything of that nature, but

09:05:50   25   we --


                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                                  5


09:05:50    1              THE COURT:   That's the one I spent the most time

09:05:53    2   thinking about.

09:05:53    3              MR. CALDWELL:     I'm sure it was.     That's why --

09:05:56    4   that's the reason I asked, right?       So I just wanted you to

09:05:58    5   know that.    Otherwise, we don't really care as to order.

09:06:00    6              There is one that's a little bit unique in that

09:06:04    7   on graphical representation, I think we would typically be

09:06:06    8   just saying plain meaning, but it's one that looks like

09:06:09    9   there will be an 02 Micro issue if we, the plaintiff,

09:06:13   10   don't actually propose a construction.          So we sort of have

09:06:15   11   a construction there, but that doesn't mean I insist on

09:06:18   12   going first on that.       And so.

09:06:21   13              THE COURT:   You know, it's interesting you say

09:06:23   14   that because, you know, I joke a lot, I know, but I

09:06:26   15   actually had thought a lot about graphical representation

09:06:28   16   for that reason.     I think I'm of the same like you are

09:06:34   17   that graphical representation seems to me to be graphical

09:06:38   18   representation.     But the fact that there is -- the

09:06:44   19   defendants proffered and assuming he wants me to define

09:06:49   20   it -- they want me to define it, then I need to take that

09:06:52   21   up.

09:06:53   22              And I get why -- I get the point of the argument.

09:06:55   23   I get why the defendant is arguing that there needs to be

09:06:59   24   construction.     But I will tell you, I'm still not

09:07:02   25   certain -- I'm not entirely certain I'm going to give you


                              LILY I. REZNIK, OFFICIAL COURT REPORTER
                      U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                                   6


09:07:07    1   one on graphical representations.      I'm not entirely

09:07:10    2   certain I'm not going to say that it's not just plain and

09:07:13    3   ordinary meaning.      And if you guys want to take that up

09:07:16    4   and say I screwed up, that's fine.      But it does seem --

09:07:22    5   that seems to be a hard one for me to feel like it needs

09:07:25    6   to be construed.    But that's why we're here.

09:07:28    7             MR. CALDWELL:     I tend to agree with you.     And, I

09:07:30    8   mean, my slides are over there.      One of my first notes in

09:07:32    9   my slide is -- note to self is 999 times out of a

09:07:35   10   thousand, I would just be saying it's plain meaning.         The

09:07:38   11   problem we have is, we know defendant is going to be

09:07:42   12   pointing to a prior art reference that is just pure text

09:07:45   13   to say that's a graphical representation of the potential

09:07:48   14   match, simply because it appears on something like Windows

09:07:52   15   or GUI.

09:07:53   16             And so, that's why we raise it to you is because

09:07:56   17   whereas, I think the plain meaning's correct and worried

09:07:59   18   about 02 Micro.

09:08:00   19             THE COURT:    And just so you all know, as you

09:08:03   20   might imagine, after having done this for 20 years, it's

09:08:06   21   not lost on me why -- it's not lost on me either why the

09:08:10   22   defendant is proffering a construction or why they're

09:08:14   23   proffering the construction they're proffering.         I've had

09:08:16   24   a pretty good idea of the reason for that.       And so, that

09:08:20   25   doesn't mean it's not right, but I get why they're doing


                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                                    7


09:08:24    1   it.

09:08:25    2              So why don't I hear, then, from the defendant

09:08:27    3   first on graphical representation and they can explain to

09:08:31    4   me why they're right.

09:08:37    5              MR. DRAYTON:     Thank you, your Honor.      We have a

09:08:39    6   graphic for you to put up on the screen.

09:08:41    7              THE COURT:     Okay.

09:08:42    8              MR. DRAYTON:     And before I do that, your Honor, I

09:08:44    9   do want to introduce Elizabeth Monteleone from Bumble,

09:08:47   10   who's in the courtroom.       If I could ask Elizabeth to stand

09:08:51   11   up.

09:08:52   12              THE COURT:     Pleasure having you here.

09:08:53   13              MR. DRAYTON:     And she's Bumble's inhouse counsel

09:08:55   14   and their sole inhouse counsel lawyer, I believe, as of

09:08:58   15   today; is that correct?

09:08:59   16              MS. MONTELEONE:        (Moving head up and down.)

09:09:00   17              THE COURT:     Very good.     Where are you from,

09:09:01   18   ma'am?

09:09:03   19              MS. MONTELEONE:        Originally from Virginia.

09:09:04   20              THE COURT:     And where do you live now?

09:09:06   21              MS. MONTELEONE:        In Austin.

09:09:06   22              THE COURT:     Oh, okay.     Well, good.   Glad.    So one

09:09:09   23   of us does still live in Austin.

09:09:12   24              So proceed, please.        You have the same computer

09:09:32   25   skills I do in presentations.


                              LILY I. REZNIK, OFFICIAL COURT REPORTER
                      U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                                    8


09:09:33    1               MR. DRAYTON:     So, your Honor, I have an overview,

09:09:35    2   but I think the overview -- I could go through it now, but

09:09:37    3   it may relate more to another term.           But I'll just briefly

09:09:41    4   go through it, if you don't mind.

09:09:43    5               THE COURT:     Sure.

09:09:44    6               MR. DRAYTON:     So -- and we'll hand out a copy of

09:09:46    7   our slides.     Sorry about that, your Honor.

09:10:06    8               So if we could go to the next slide in the

09:10:08    9   presentation in slide 3.           So, your Honor, first, we look

09:10:15   10   at the background of the invention, and obviously this is

09:10:18   11   a matching system.       And there were matching systems that

09:10:22   12   predated the -- all of the patents asserted in this case.

09:10:26   13   And the inventor said they were trying to tackle some

09:10:30   14   problems.

09:10:30   15               So one problem was limiting searches to within

09:10:34   16   the matching profile system, as opposed to going outside

09:10:37   17   of that system and getting profile information of

09:10:40   18   potential matches from other systems.           So that was one

09:10:42   19   problem identified in the patent.

09:10:44   20               The next problem is basically having more optimal

09:10:49   21   matches because in the prior art, there were too many

09:10:53   22   irrelevant search entities, which in this case would be

09:10:55   23   potential matches.       And then, the third was unwanted or

09:10:59   24   nuisance communications, and that could be remedied in

09:11:03   25   multiple ways, including more optimizing with respect to


                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                                  9


09:11:07    1   the matching algorithms.    So those are the three things

09:11:10    2   that at least expressed in the patents, and we have cites

09:11:12    3   to them.

09:11:13    4              Go to the next slide.   So then, the inventors

09:11:19    5   summarized their invention in the summary of invention.

09:11:22    6   And so, they talk about receiving a plurality of user

09:11:27    7   profiles, that the profile is comprised of various traits

09:11:30    8   that they can use to do matching and perform scoring and

09:11:33    9   matching algorithms.    And then, there would be preference

09:11:36   10   indications used in the matching process.

09:11:39   11              And so, these were the things that in the summary

09:11:42   12   of the invention, they talk about is the solutions.        So

09:11:46   13   now, in the detailed disclosure, they have a system and

09:11:52   14   it's in figure 1, and figure 4.     And so, you have the

09:11:56   15   matching profile system with a server.     You have users

09:12:00   16   that interact with that.    And then, if you look at figure

09:12:04   17   4, you have the matching system, and then, you have a

09:12:08   18   separate social networking platform that can, I guess,

09:12:13   19   interact with the matching profile server and system.

09:12:16   20              So that's what figures 1 and 4 talk about.      Then

09:12:21   21   there are additional figures in the patent, but each one

09:12:23   22   of those figures are variations, or enhancements, or part

09:12:28   23   of the system discussed in figure 1 and figure 4.       And if

09:12:32   24   you read the specification in totality, it talks about you

09:12:37   25   may do this, may do that, you may do this, is one system


                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                              10


09:12:41    1   that they disclosed with slight variations.     And that's

09:12:45    2   when you read the specification in totality, that's what

09:12:48    3   we walk away from.

09:12:49    4            So I thought it was important to go over the

09:12:52    5   prosecution history very briefly.    And so, they had

09:12:58    6   originally filed a claim, and it was just receiving

09:13:03    7   profiles, receiving a preference indication, determining

09:13:06    8   potential matches, and presenting the matches.      So that

09:13:10    9   was the first thing they said.    This is what we invented,

09:13:12   10   this is what we want to claim.

09:13:14   11            Then they -- before the pricings got started,

09:13:18   12   there was a preliminary amendment.     They added basically

09:13:21   13   the computer to it.   The first claim didn't have a

09:13:24   14   computer to it.   And as a patent lawyer, you wouldn't be

09:13:27   15   surprised with the timing of the dates why they would do

09:13:31   16   that.   And they also talked about enabling communication

09:13:35   17   if a second user expressed approval.     So that's added to

09:13:39   18   this preliminary amendment.

09:13:41   19            Then the prior art comes into play in this act of

09:13:46   20   prosecution.   When they were -- when the examiner put

09:13:50   21   forth prior art and he said anticipated or in combination

09:13:54   22   was obvious over their claims, they amended their claims.

09:13:59   23   And so, at a high level, they add the multiple devices,

09:14:03   24   not just the computer; now it's more than one electronic

09:14:06   25   device, and swiping is added.    And there may be some other


                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                              11


09:14:11    1   things added, but at a high level, those things were added

09:14:14    2   to overcome the prosecution -- the prior art that the PTO

09:14:19    3   found.

09:14:19    4              And then, not being able to overcome the hurdle

09:14:24    5   with those claim amendments, there's a second set of claim

09:14:29    6   amendments.    So then, they add this concept of not

09:14:32    7   allowing communication.    And I don't have it for you on

09:14:37    8   the slide, but subsequently, they didn't overcome the

09:14:42    9   prior art with those amendments, and they added initial

09:14:45   10   communications to one of the -- phrases when you talk

09:14:48   11   about determining to enable communications, they added

09:14:52   12   determining to enable initial communications and a third

09:14:56   13   round of amendments.

09:14:57   14              So I may refer back to this, so I wanted to just

09:15:00   15   summarize it at the outset.    Now, with regard to graphical

09:15:04   16   representation, I could understand why your Honor says

09:15:08   17   plain meaning.    We say a summary of information that's

09:15:15   18   displayed on a graphical interface.     And the graphical

09:15:20   19   representation is basically, it has to represent a ton of

09:15:26   20   information because, number one, it represents a match,

09:15:31   21   and a match could be simplistic.    It's a person, you

09:15:34   22   represent a person.    But then, you have a graphical

09:15:37   23   representation of a profile, which is an extensive amount

09:15:43   24   of data.    And then, they talk about the graphical

09:15:45   25   representation of an item of information, which is more


                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                               12


09:15:49    1   data than a profile.

09:15:52    2               And so, it's our position that when you look at

09:15:54    3   the claims and you look at the use of graphical

09:15:57    4   representation, it's no way it could be limited to or

09:16:01    5   require a picture, and the intrinsic record does not

09:16:07    6   discuss or require that.        And a picture is one of many

09:16:10    7   things that would go into a profile, but it is not

09:16:14    8   required.

09:16:17    9               And so, I won't bore you, your Honor, with the

09:16:19   10   claims, but I just highlighted the claims because it talks

09:16:22   11   about a graphical representation of an item of information

09:16:25   12   that comprises a graphical representation of a profile.

09:16:34   13   And so, that's a substantial amount of data.        So we

09:16:39   14   highlight in this -- what are they really talking about in

09:16:43   15   a profile?     And as you can see, and highlighted in red, a

09:16:46   16   lot of different data points that can go into a profile:

09:16:50   17   Height, weight, age, et cetera.        So we spell that out for

09:16:57   18   the Court.

09:16:58   19               What's not in the specification, what's not in

09:17:01   20   the prosecution history is limiting graphical

09:17:04   21   representation to what I call a picture or picture plus

09:17:07   22   something else.     And there's two examples in the patent of

09:17:14   23   displaying a user profile.

09:17:16   24               THE COURT:     Could --

09:17:20   25               MR. DRAYTON:     Yes, your Honor.


                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                              13


09:17:20    1            THE COURT:     I'm there.   Thank you.    I found what

09:17:23    2   I was looking for.     Thank you.

09:17:24    3            MR. DRAYTON:     Understood.

09:17:24    4            There are two examples in the patent of

09:17:27    5   displaying a user profile or an item of information, and

09:17:35    6   one is figure 1F.     And in figure 1F, there's text, there's

09:17:40    7   icons, there's pictures in figure 1F.      But there's no

09:17:45    8   requirement in the specification, when you read about

09:17:47    9   figure 1F, that you must have a picture in the profile or

09:17:51   10   that you must display a picture.

09:17:54   11            And then, when you look at figure 6, it's even

09:17:57   12   more informative because in figure 6, if you look at the

09:18:01   13   figure, you might say, oh, it's a picture.        But you can't

09:18:03   14   just look at the figure, devoid of the text.        And when you

09:18:08   15   look at the text, it talks about what user 14, who's

09:18:14   16   receiving this on their electronic device, what they may

09:18:21   17   be presented with.     And the intrinsic record says user 14

09:18:24   18   may be presented with a summary of information regarding a

09:18:28   19   suggested user, a potential match.      The summary may

09:18:32   20   include one or more of the following, and picture and icon

09:18:36   21   are one or more of the following.

09:18:38   22            So if you read in the intrinsic evidence, there's

09:18:42   23   no support for picture or picture plus in the plain

09:18:47   24   meaning of graphical representation.      That doesn't mean

09:18:50   25   that a picture is not a graphical representation or could


                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                              14


09:18:53    1   not form a part of a graphical representation.      It's just

09:18:55    2   there's no requirement that it be the graphical

09:19:00    3   representation or be included in the graphical

09:19:03    4   representation.

09:19:04    5              So then, the word "graphical" is used to modify

09:19:07    6   other claim terms.     "Notification" is another claim term.

09:19:10    7   When I read the specification and its discussion of figure

09:19:16    8   9, there's no requirement that it has to include a

09:19:18    9   picture.    The system as one would think and person of

09:19:24   10   ordinary skill would think it would include whatever

09:19:28   11   information or a subset or summary of information that's

09:19:29   12   actually in the profile.     So there's no requirement to

09:19:32   13   even include a picture and a profile.

09:19:35   14              So our position, in short, is that a pictorial

09:19:38   15   portrayal is something less that a graphical

09:19:41   16   representation.     It could be a graphical representation,

09:19:42   17   but it doesn't define the broad scope and it doesn't have

09:19:46   18   to be a part of a graphical representation.     To the extent

09:19:49   19   pictorial portrayal means including at least a picture,

09:19:55   20   then we disagree.

09:19:57   21              So I want to -- I'll move on, but I think you get

09:20:01   22   the import.    And I don't want to read -- I don't want to

09:20:04   23   just regurgitate what's in our brief as it relates to the

09:20:09   24   claim language.     But their claims that use the term

09:20:13   25   "graphical representation" that don't include graphical


                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                              15


09:20:17    1   user interface, they're also terms like gestures and

09:20:20    2   swiping gestures that imply the use of a graphical

09:20:24    3   interface, and they're still used within the claim terms.

09:20:27    4            So to some extent, there's an indication that the

09:20:33    5   fact that we have a summary of information in our

09:20:36    6   construction.

09:20:38    7            THE COURT:     Where does summary of information --

09:20:41    8   where do those words come from?

09:20:43    9            MR. DRAYTON:     Well, it talks -- when you look at

09:20:45   10   figure 6, it says it will be a summary of information

09:20:49   11   presented to the user.     And so, we're relying on intrinsic

09:20:54   12   evidence with regard to that in our construction.

09:20:56   13            THE COURT:     Okay.

09:21:03   14            MR. DRAYTON:     So different dictionary definitions

09:21:06   15   and extrinsic evidence has been offered.     But my only

09:21:09   16   point to the Court is that when you look at those

09:21:10   17   dictionary definitions, they're consistent with the

09:21:15   18   construction and the intrinsic evidence.     Because if you

09:21:18   19   look at graphic display device -- and this comes from the

09:21:21   20   dictionary that Match had proposed as extrinsic evidence.

09:21:26   21   It says, graphic display devices can display characters,

09:21:30   22   but they're in the form of graphic image.

09:21:32   23            So our point is that this can include text,

09:21:34   24   picture icons, and other things, and it doesn't solely

09:21:38   25   require a picture.    So there's a case that the plaintiffs


                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                               16


09:21:43    1   cite.   It's Ameranth and it's Eastern District of Texas

09:21:49    2   case.   Judge Everingham's opinion.      And interestingly,

09:21:53    3   even though it wasn't cited for this proposition or any

09:21:56    4   proposition related to graphical representation in the

09:21:58    5   briefing, it actually construes graphical user interface.

09:22:02    6             THE COURT:     I saw that.

09:22:03    7             MR. DRAYTON:     All right.   And in doing so, it

09:22:05    8   says -- it uses the term "graphical representation," but

09:22:07    9   if you look at the intrinsic evidence that the Court

09:22:11   10   relies on, it talks -- it says a GUI by drawing images,

09:22:16   11   graphics or texts.     And so, that is consistent with the

09:22:19   12   intrinsic evidence.      It's consistent with Bumble's

09:22:23   13   construction that graphical representation is no more than

09:22:26   14   a summary of information that would be included in the

09:22:30   15   profile or associated with a user of a matching system, so

09:22:36   16   to speak, and displayed on a graphical user interface.

09:22:39   17             So, your Honor, that's why we'd like for you to

09:22:41   18   construe the term "graphical representation" and construe

09:22:44   19   it as a summary of information displayed on a graphical

09:22:48   20   user interface.

09:22:59   21             THE COURT:     Why isn't your proposed construction,

09:23:03   22   though, just repetitive?      And what I mean by that is, it

09:23:09   23   says presenting on a graphical interface, a graphical

09:23:13   24   representation.   And if I swap in what you would like, you

09:23:18   25   say, presenting on a graphical interface -- summary of


                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                                   17


09:23:24    1   information displayed on a graphical user interface.          I

09:23:29    2   mean, that's --

09:23:29    3            MR. DRAYTON:     Yes.     I understand.    And I think in

09:23:31    4   our briefing, what we suggested to the Court is to the

09:23:35    5   extent that the claim includes graphical user interface,

09:23:37    6   you don't need to necessarily substitute.          You could just

09:23:41    7   have summary of information because the claims talk about

09:23:44    8   it being displayed on a graphical interface.          The reason

09:23:47    9   that that doesn't make the term "graphical" superfluous is

09:23:53   10   that it reinforces what a graphical representation

09:23:56   11   actually means.

09:23:58   12            THE COURT:     With all due respect, it says

09:24:01   13   presenting on a graphical interface a graphical

09:24:05   14   representation, and with yours, it would be saying,

09:24:08   15   presenting on -- it would be like saying presenting on a

09:24:11   16   graphical interface a graphical representation displayed

09:24:13   17   on a user interface.     I'm --

09:24:16   18            MR. DRAYTON:     No.     I understand.

09:24:17   19            And in our briefing, we said -- to the extent

09:24:20   20   that that term is used, because it's not used in every

09:24:22   21   single -- I think there's one or two that the graphical

09:24:25   22   interface is not included in the claims when they say

09:24:27   23   graphical representation, is just to say summary of

09:24:30   24   information.

09:24:31   25            THE COURT:     Okay.     I got you.


                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                                 18


09:24:33    1            MR. DRAYTON:     Right.     And that --

09:24:34    2            THE COURT:     So if in the claim terms where it

09:24:37    3   doesn't say in the claim term on a graphical interface, in

09:24:43    4   claim 1, for example, summary of information would be

09:24:46    5   sufficient because it's in there.        In other places where

09:24:49    6   that is not in there, you would want summary of

09:24:51    7   information displayed on a graphical user interface if

09:24:54    8   that's not articulated in the claim.

09:24:56    9            MR. DRAYTON:     Correct.

09:24:57   10            THE COURT:     Gotcha.

09:24:59   11            MR. DRAYTON:     Correct.     And part of it is, the

09:25:00   12   use of a graphical interface has certain implications.

09:25:04   13   There's a reason that graphical modifies user interface.

09:25:07   14   And when you display things on a summary of information on

09:25:10   15   a graphical interface, you get a graphical representation.

09:25:14   16   And I think it's consistent with the intrinsic record, but

09:25:18   17   it's also consistent with the extrinsic record, as well.

09:25:22   18            THE COURT:     How does summary of information aid

09:25:28   19   the jury in any way that graphical representation doesn't?

09:25:34   20            MR. DRAYTON:     Well, I --

09:25:37   21            THE COURT:     In other words, what wouldn't be a

09:25:38   22   summary of information -- what expert comes in here and

09:25:42   23   says, this is not a summary of information, therefore,

09:25:45   24   it's not a graphical representation?

09:25:50   25            MR. DRAYTON:     Well, I do think summary of


                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                               19


09:25:52    1   information would be useful to a lay jury, as opposed to

09:25:55    2   the term "graphical representation."       However, I do not

09:25:58    3   believe -- I do believe an expert would be able to use the

09:26:03    4   term "graphical representation" if your Honor held it is

09:26:07    5   plain meaning.

09:26:07    6            THE COURT:     Let me try a little bit differently.

09:26:09    7            MR. DRAYTON:     Apologize.

09:26:10    8            THE COURT:     No, no, no.    Your answer's better

09:26:11    9   than my question.     I'm apologizing for my bad question.

09:26:15   10            I guess what I'm saying is, I think, number one,

09:26:22   11   again, when I was standing in your shoes, what I would

09:26:24   12   want to be doing.     I think the words "summary of

09:26:31   13   information" are easier to a jury than "graphical

09:26:35   14   representation," even though neither one means, really, to

09:26:37   15   mean more than the other.     For lack of a word, the evil

09:26:41   16   I'm trying to do away with is, how does it constrain and

09:26:45   17   -- how is an expert constrained in either direction when

09:26:49   18   they're saying it's infringing or not infringing?       What

09:26:52   19   expert says, oh, that's not a graphical representation

09:26:56   20   because that's not a summary of information, or vice

09:26:59   21   versa.

09:26:59   22            It seems to me, you're not really -- we're not

09:27:05   23   really accomplishing anything, I guess is what I'm saying,

09:27:08   24   if we're worried about an expert who's -- they're going to

09:27:12   25   come in here and they're going to say, yeah, it infringes.


                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                                       20


09:27:15    1   Right here, there's a graphical representation.           And

09:27:18    2   they're going to say, well, what does that mean?           They're

09:27:21    3   going to say, it's a summary of information.           And your

09:27:22    4   guy's going to say there's no infringement.           Why not?

09:27:25    5   Well, there's no graphical representation.           Why not?

09:27:29    6   Well, there's no summary -- that's what I'm trying to get

09:27:30    7   to is, I don't see what we're accomplishing using summary

09:27:34    8   of information here.

09:27:35    9              MR. DRAYTON:     Well, I do think that if you use

09:27:38   10   graphical representation, it could confuse a lay jury into

09:27:42   11   believing that it requires a picture.          I don't think it

09:27:45   12   requires a picture when you look at the intrinsic evidence

09:27:48   13   and the extrinsic evidence it does not.

09:27:51   14              THE COURT:     Okay.     Leave aside --

09:27:51   15              MR. DRAYTON:     Okay.

09:27:52   16              THE COURT:     I mean, you guys are, for lack of a

09:27:56   17   better word, forcing them to say it means anything.              And

09:27:59   18   I'm certainly not convinced, I'm probably not convinced

09:28:03   19   that I would limit it to what the plaintiffs have

09:28:05   20   submitted because I think I agree with you that it could

09:28:11   21   be more.

09:28:12   22              However, I'm trying to accom -- I don't know -- I

09:28:20   23   used to think when I was sitting over there that whenever

09:28:22   24   I left and the judge said plain and ordinary meaning, it

09:28:26   25   was like okay, that was, you know, the last refuge to


                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                                 21


09:28:29    1   which, you know, scoundrel claims.        It's -- they're not

09:28:33    2   doing it.

09:28:36    3               But what I'm finding on this side and you're

09:28:37    4   going to see as I -- I'm going to say this a lot later is

09:28:45    5   plain and ordinary meaning is when I'm sitting up here and

09:28:47    6   I'm unpersuaded that either side's proposed constructions

09:28:50    7   accomplish anything that the words in the claim term don't

09:28:54    8   say themselves.

09:28:56    9               MR. DRAYTON:     Well, I don't disagree with that,

09:28:57   10   your Honor.     I think that we would try to avoid for your

09:29:02   11   Honor and avoid down the road is if the experts were sort

09:29:07   12   of moving into an 02 Micro situation where they're trying

09:29:12   13   to construe the plain and ordinary meaning and they're

09:29:14   14   debating whether it includes a picture, or requires a

09:29:17   15   picture, or doesn't require a picture.

09:29:21   16               And so, maybe the view on our part is that when

09:29:23   17   we think that that's an issue, we raise it with the Court.

09:29:26   18               THE COURT:     I think that's the time for it to

09:29:28   19   come up.     I tell you what I'm going to do and unless the

09:29:31   20   plaintiff's lawyer really feels like they've gotta say

09:29:33   21   something, here's -- I'm going to go with plain and

09:29:37   22   ordinary meaning on this and let me explain why for the

09:29:39   23   record.

09:29:41   24               I don't think summary of information is any

09:29:43   25   different than graphical representation.        It's just


                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                              22


09:29:46    1   different words.     I think displayed on a graphical user

09:29:51    2   interface is repetitive in at least some of the claims.

09:29:55    3   If you were to come to me and argue that it needed in the

09:29:58    4   claims where that -- in the claim terms where that was not

09:30:04    5   said, I agree with you.     I do think it has to be on a --

09:30:08    6   displayed on a graphical user interface.      I'm with you.

09:30:11    7            In those claims which may not now be asserted --

09:30:15    8   they might be.     I don't know.   But if I've gotta take that

09:30:17    9   up, I'll take that up when you're arguing whether there's

09:30:20   10   infringement or not in that regard.      But I also don't feel

09:30:23   11   that -- I would not go in any situation with what I think

09:30:30   12   on your part, on defendant's part is a limitation I don't

09:30:33   13   see in the specification, which is that it has to

09:30:36   14   represent potential match, online dating profile, term of

09:30:41   15   information or user.     I just -- I think you're going too

09:30:44   16   far there.

09:30:45   17            So I think plain and ordinary meaning is the best

09:30:48   18   we could do in this, and if there's a fight over that down

09:30:50   19   the road, you guys come back to me.

09:30:54   20            Yes, sir.

09:30:54   21            MR. DRAYTON:     Thank you, your Honor.

09:30:57   22            MR. CALDWELL:     I started a long time ago that you

09:31:00   23   normally don't go and argue something after the judge says

09:31:02   24   that this is what my ruling is, but I'm afraid to leave it

09:31:05   25   untouched, having -- them having gone first.       And I'll do


                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                                23


09:31:09    1   my best not to be -- not to be redundant.

09:31:12    2            THE COURT:   No.

09:31:12    3            I mean, what I would focus on if I'm persuaded by

09:31:15    4   them that yours is incorrect, that it would -- that it

09:31:21    5   means a pictorial portrayal unless you can persuade me

09:31:25    6   there's somewhere in there in the specification that gives

09:31:28    7   you that purchase.

09:31:32    8            MR. CALDWELL:      Okay.   And I think I can do that

09:31:33    9   and I want to do that.      But I want to make sure that I

09:31:37   10   understand what it is that you think is wrong with ours.

09:31:40   11            Is it because you're thinking that it's connoting

09:31:42   12   like a photograph?

09:31:43   13            THE COURT:   No.     I just don't -- I didn't see

09:31:46   14   anywhere in your argument where you got me to a part of

09:31:49   15   the specification that said it had to be a pictorial

09:31:52   16   portrayal.

09:31:53   17            MR. CALDWELL:      Okay.

09:31:54   18            THE COURT:   That the graphical representation --

09:31:56   19   I don't like the defendant's proffered construction

09:31:59   20   because I think it's limiting that they want it to say it

09:32:02   21   has to be their things.      And I find yours is equally

09:32:07   22   unpersuasive that it has to be -- a graphical

09:32:11   23   representation has to be a pictorial portrayal.

09:32:14   24            MR. CALDWELL:      Okay.

09:32:14   25            THE COURT:   Now, if you're worried that they're


                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                                  24


09:32:16    1   going to come in here and argue invalidity based on

09:32:22    2   something, for example, as you said, that's just text, I

09:32:27    3   don't know that I would find that that would be invalid,

09:32:31    4   either.    I don't know that that would be sufficient, I

09:32:35    5   mean, that someone wants to take up.

09:32:36    6              But I'm not going to go with yours just to avoid

09:32:43    7   the invalidity arguments coming down the road for some

09:32:47    8   piece of art to have.

09:32:48    9              MR. CALDWELL:    Well, I totally understand if what

09:32:51   10   we are saying is, this fight over whether or not text on a

09:32:55   11   GUI is sufficient.      If we're saying that that fight is

09:32:57   12   tabled for another day and, you know, in that context that

09:33:00   13   we're looking at the art, that I'm okay with.       I think to

09:33:04   14   say -- because if what you're saying now is that you are

09:33:06   15   concluding that just text, because it happens to be on a

09:33:12   16   GUI, is a graphical representation of the potential

09:33:15   17   match --

09:33:15   18              THE COURT:   I'm actually not saying that.       No,

09:33:17   19   no, no.    In fact, I'm saying just the opposite.     I'm

09:33:19   20   saying I don't know whether that is or not.      I would want

09:33:23   21   to -- I think that's something that I would look at on a

09:33:27   22   summary judgment basis.

09:33:28   23              MR. CALDWELL:    I see.

09:33:29   24              THE COURT:   I just -- I don't know -- I think, to

09:33:33   25   me, that would be a motion for summary judgment that they


                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                                  25


09:33:35    1   would file saying the patent's invalid because this piece

09:33:40    2   of art does it, and I would want to look at it and decide

09:33:43    3   whether or not I thought that constituted a graphical

09:33:46    4   representation or not.

09:33:47    5            MR. CALDWELL:       That clarity is very much

09:33:49    6   appreciated because I was afraid that the record might

09:33:51    7   reflect that you had already --

09:33:53    8            THE COURT:    No.

09:33:53    9            MR. CALDWELL:       -- weighed in on that.     And, I

09:33:55   10   mean, if the Court want --

09:33:55   11            THE COURT:    No.

09:33:57   12            Let me make clear I've done the opposite.          I'm

09:33:59   13   reserving that.   And I'm glad you raised that because

09:34:02   14   defense counsel may have heard the way you did and come in

09:34:05   15   later and say, you've already ruled on this.          I've had

09:34:07   16   that happen.

09:34:08   17            MR. CALDWELL:       Right.

09:34:09   18            THE COURT:    And I wouldn't -- I'm not smart to

09:34:10   19   remember what I did.

09:34:13   20            MR. CALDWELL:       I don't think that's the case.

09:34:14   21            THE COURT:    It's much -- no, it is.        It's much

09:34:16   22   better that we make as clear as possible what it is I'm

09:34:19   23   thinking out loud.

09:34:19   24            MR. CALDWELL:       Yes, sir.

09:34:20   25            THE COURT:    I am unhappy with the two claim


                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                              26


09:34:23    1   constructions that you all proffered.

09:34:26    2            MR. CALDWELL:    Yes, sir.

09:34:27    3            THE COURT:    I think plain and ordinary meaning is

09:34:29    4   the appropriate one.     But I'm not determining in any way

09:34:33    5   whether or not text would be sufficient or insufficient.

09:34:36    6            MR. CALDWELL:    Right.

09:34:37    7            THE COURT:    To their side, I may find that it is.

09:34:40    8   But I'm not making that decision today or even forecasting

09:34:44    9   what I would do.

09:34:45   10            MR. CALDWELL:    I understand.

09:34:46   11            Your Honor, there was one time I was in a hearing

09:34:48   12   with Judge Clark and he said, hey, don't talk me out of my

09:34:50   13   ruling, which is like here, sit down.     What I'm afraid of

09:34:53   14   is, you've gotten a -- this did start with sort of

09:34:56   15   something of a high level interview that is going to be

09:34:59   16   informative both for this term and to others.

09:35:02   17            And if your Honor would indulge me, I want to

09:35:06   18   take maybe literally around 60 seconds to do that.      But

09:35:09   19   then, I want to direct you to something on this point that

09:35:10   20   I think this needs to be part of the record --

09:35:12   21            THE COURT:    Sure.   Y'all have as much time as you

09:35:14   22   want.

09:35:16   23            MR. CALDWELL:    And by way of background -- I know

09:35:18   24   you're super familiar with patents and prosecution.      Just

09:35:20   25   so you understand the way that this unfolded, there was an


                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                                 27


09:35:24    1   application that was filed by employees of Match like

09:35:27    2   old-school match.com website that was filed a long time

09:35:32    3   ago.    Later, there was a CIP that adds new matter.

09:35:35    4               THE COURT:   Sure.

09:35:36    5               MR. CALDWELL:   That becomes the whole swiping

09:35:38    6   then.    So whenever you see references to figures 1D and

09:35:42    7   1F, this is old-school Match.       Then when you see the 6,

09:35:46    8   figure 6, which, John, I don't know if we're -- so this

09:36:00    9   stuff from 6, which I've annotated.        And yes, Harry is

09:36:03   10   female, as well, and -- but, you know, humor me for the

09:36:06   11   sake of using the pictures that were in the patent.

09:36:09   12               This is when we added basically one says yes, one

09:36:13   13   says no.     You don't get anywhere.    They both say yes.

09:36:16   14   Then you get the opportunity to send the message and start

09:36:19   15   communicating because both have mutually opted in and

09:36:23   16   then, you can message.      So that's why I really thought it

09:36:25   17   was going to be 60 seconds.       It was probably more like, I

09:36:29   18   don't know, 10.

09:36:30   19               What I think is important -- your Honor has

09:36:32   20   already hit on this -- is, you made some reference to how

09:36:36   21   in the proposal -- it might have been theirs, it might

09:36:37   22   have been ours -- we both have square brackets, the

09:36:41   23   concepts of it being a potential match or an online dating

09:36:43   24   profile.     And that's just the context in which graphical

09:36:46   25   representation of fill-in-the-blank occurs in the claim.


                               LILY I. REZNIK, OFFICIAL COURT REPORTER
                       U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                              28


09:36:50    1   I think the best illustration and the one we both choose

09:36:53    2   to use is exemplary is graphical representation of a first

09:36:56    3   match.   But as you discussed, and I won't go back through

09:37:00    4   it, the claims or at least some of them, the fact that any

09:37:03    5   of them separately require that that is on a graphical

09:37:06    6   user interface is what I think is important.

09:37:09    7            So the risk here is under --

09:37:13    8            THE COURT:   If you didn't put it in your claim,

09:37:15    9   then it should not be there.

09:37:16   10            MR. CALDWELL:   I mean, that's right.     I think

09:37:19   11   we're running the risk of completely obliterating any

09:37:23   12   meaning on graphical and resulting in this simply saying,

09:37:28   13   "representation of a first match on a graphical user

09:37:31   14   interface" if we don't give some meaning to graphical.

09:37:33   15            I understand you may not like pictorial

09:37:36   16   portrayal, and Mr. Summers and I have healthy debate about

09:37:39   17   that, but it just is trying to find a dictionary

09:37:42   18   definition.   In other words, not trying to deviate from a

09:37:44   19   plain meaning, but trying to actually give some meaning to

09:37:47   20   graphical if someone's going to turn around and contend

09:37:51   21   that graphical has no meaning, as long as you're

09:37:55   22   separately already on a graphical user interface.

09:37:57   23            So we're not wed to pictorial.     It could be

09:38:01   24   image.   It could be anything when you look up what a

09:38:04   25   graphic is, or graphical, that kind of thing is the


                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                                29


09:38:07    1   concept.    But the word "graphical" has meaning.        It's not

09:38:10    2   just a representation.

09:38:12    3              And I'll scoot forward --

09:38:14    4              THE COURT:    Well, because -- and your point is,

09:38:16    5   and leaving aside whether or not they have a patent or

09:38:18    6   not, for a second, the magic of this is that when Harry

09:38:25    7   sends Sally something, they're not just getting back a

09:38:29    8   text message, they're getting back something that

09:38:31    9   graphically represents two Sally is.       And that's part of

09:38:34   10   the secret sauce of the way this works.

09:38:37   11              MR. CALDWELL:    A slight variation of that.      It's

09:38:38   12   not when Harry and Sally are communicating per se, at

09:38:41   13   least in that example.      It's more that when the Tinder

09:38:44   14   servers or the Bumble servers, right, or the hypothetical

09:38:47   15   one that's in the patent is proposing -- I remember from

09:38:53   16   our first hearing, you said you had a general

09:38:54   17   understanding of how this works.       Not that you had used

09:38:57   18   it.   You were careful to note that.      But if it --

09:38:58   19              THE COURT:    I would have used it, believe me.      I

09:39:01   20   have nothing against using it.

09:39:03   21              MR. CALDWELL:    The hypothetical Judge Albright.

09:39:05   22              THE COURT:    I wound up meeting my fiance the

09:39:07   23   old-fashioned way.      We just met.   But I have nothing

09:39:09   24   against this.    I would have used this like mad if I would

09:39:12   25   have known it existed.


                              LILY I. REZNIK, OFFICIAL COURT REPORTER
                      U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                                   30


09:39:14    1               MR. CALDWELL:   I appreciate that.    So does the

09:39:15    2   client.     So the hypothetical Judge Albright is in college

09:39:17    3   and just single as can be, and you're getting profiles

09:39:21    4   from -- it's when that profile comes to you of a proposed

09:39:26    5   -- some girl that you might be interested in.          It's that

09:39:29    6   is the graphical representation of a first potential

09:39:34    7   match.

09:39:35    8               So it's not text representation presented on a

09:39:39    9   GUI.     It's not just representation presented on a GUI.          It

09:39:42   10   is a graphical representation of the match that is

09:39:47   11   presented on the GUI.       And so, it's a graphical

09:39:50   12   representation of Sally that -- and that's the problem

09:39:54   13   with their construction is, they are reading out that the

09:39:57   14   representation of Sally would be graphical and saying it

09:40:01   15   doesn't matter what the representation of her is as long

09:40:05   16   as it's displayed on a GUI.

09:40:08   17               So you're just giving no meaning to graphical as

09:40:10   18   a modifier for representation.       That is our fundamental

09:40:15   19   problem.

09:40:16   20               And when you actually look at the new matter that

09:40:19   21   was added and claimed and once it became a Tinder app and

09:40:23   22   not just the old Match system, that's when you get all

09:40:27   23   these figures, which I won't belabor.        But it's the ones

09:40:31   24   here's the picture, likes, likes, no, you have a match.

09:40:34   25   It's -- it is part of the secret sauce, quite frankly,


                               LILY I. REZNIK, OFFICIAL COURT REPORTER
                       U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                                 31


09:40:39    1   that you're sending these pictures, people swipe and you

09:40:42    2   get matches.

09:40:43    3              And I don't mean to belabor that, but I think it

09:40:46    4   is very important that --

09:40:47    5              THE COURT:   Well, then, why are you unhappy with

09:40:49    6   their construction -- their proposed construction?

09:40:52    7              MR. CALDWELL:   Well, because they simply say --

09:40:55    8   they simply want it to be a summary of information that is

09:40:57    9   displayed on a GUI.     It's not -- that's not a graphical

09:41:02   10   representation of Sally.     And I made a -- John, would you

09:41:07   11   go to.

09:41:10   12              THE COURT:   Well, it sounds to me like, with all

09:41:13   13   due respect, that you want something and I get what you

09:41:17   14   want.    And I'm not even sure you're wrong and I'm not even

09:41:20   15   sure that the defendant would argue with it.     But it

09:41:23   16   sounds to me like you want something better than pictorial

09:41:27   17   portrayal.     Because pictorial portrayal, to me, isn't -- I

09:41:33   18   don't think is exactly what you're saying, either.        It's

09:41:35   19   insufficient.     It's not the graphical representation that

09:41:39   20   you're talking about here, I don't think.

09:41:42   21              MR. CALDWELL:   I'm not following your Honor.

09:41:43   22              THE COURT:   I don't think that -- I think what

09:41:46   23   you're saying, too, is that the graphical representation

09:41:50   24   that comes back is more than just the pictorial portrayal,

09:41:55   25   as well.     It's Sally's profile -- I mean, it's a graphical


                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                                 32


09:42:01    1   representation of Sally, right?        It's not just the

09:42:04    2   pictorial that's coming back.

09:42:06    3               MR. CALDWELL:    No.   It can be just a picture.     It

09:42:11    4   can be more.     I think the claim is met by -- the first

09:42:15    5   potential match is Sally.

09:42:17    6               THE COURT:   Yes.

09:42:18    7               MR. CALDWELL:    It can be met by a graphical

09:42:23    8   representation of Sally.        It could be a picture.     It

09:42:26    9   could, I guess, be a stick figure.        I mean, it's a --

09:42:29   10               THE COURT:   Well, no.    And you're actually making

09:42:31   11   my point.     Claim 1 says, a method of navigating a user

09:42:35   12   interface comprising, presenting on a graphical interface

09:42:38   13   a graphical representation of a first item of information.

09:42:43   14   But it could be many things other than just -- what

09:42:48   15   happens in y'all's system is, it turns out to be a

09:42:50   16   pictorial portrayal.        But that isn't what it necessary --

09:42:54   17   the graphical representation necessarily has to be, is it?

09:42:57   18   It could be -- as you say, it could be a number of things.

09:43:01   19               MR. CALDWELL:    Well, I think that whatever item

09:43:04   20   of information is presented has to be a graphical

09:43:07   21   representation of it.        Because my point is, it's not the

09:43:12   22   case that whatever they send you is inherently a graphical

09:43:16   23   representation because it's on a graphical user interface

09:43:19   24   because that is entirely redundant.

09:43:21   25               THE COURT:   I got you.


                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                              33


09:43:22    1            MR. CALDWELL:     And so, I'm simply saying -- and

09:43:24    2   I'm -- this is we're fundamentally fine with the plain

09:43:27    3   language but we -- maybe you're saying it's not a dispute

09:43:31    4   that's ripe for today.     But our problem was, we could

09:43:33    5   foresee that this looked like it was going to be an 02

09:43:36    6   Micro problem.   And we're in this situation where I would

09:43:38    7   be happy to propose plain meaning because I don't think we

09:43:42    8   have to redefine it for the jury.     But I'm worried that we

09:43:44    9   are acquiescing in what we believe to be a

09:43:48   10   misunderstanding that they have.

09:43:50   11            So I think whether it's the item of information,

09:43:52   12   or what have you, it has to be represented graphically and

09:43:56   13   I think that -- if I could go to slide 16.     Again, I'm not

09:44:00   14   wed to the word "pictorial," but we've provided dictionary

09:44:04   15   definitions and whatnot.     I mean, I don't know that

09:44:06   16   graphical really needs defined, but we just took pictorial

09:44:10   17   from a dictionary to try to elucidate that idea.

09:44:16   18            And I have had this debate as to whether does

09:44:19   19   that mean, a photograph?     No.

09:44:21   20            THE COURT:   I think here's what I'm going to do.

09:44:23   21   I'm going to order plain meaning.     At some point in the

09:44:25   22   future, your side -- I'm pointing this -- defendant's side

09:44:33   23   is going to say -- it might say or it might not say

09:44:39   24   there's no -- we'll just see how it comes out.      It may be

09:44:41   25   an infringement context.     It may be an invalidity context.


                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                               34


09:44:45    1   Y'all do your reports, you frame it up.     One side or the

09:44:48    2   other could file a motion for summary judgment, and by the

09:44:51    3   time you do, I have a really, really smart law clerk who

09:44:55    4   will be able to read it and get it correct.

09:44:57    5            MR. CALDWELL:   Yes, sir.    If I'm not testing your

09:45:00    6   patience, may I note something on the record that I don't

09:45:02    7   know that we said it the way I'd like to kind of in our

09:45:04    8   brief, and I just think it might be helpful if you have to

09:45:07    9   look at this particular issue?

09:45:08   10            THE COURT:   Sure.

09:45:09   11            MR. CALDWELL:   This what I've put on the screen

09:45:11   12   here and do you know which -- this is slide No. 21.      What

09:45:14   13   this is on slide No. 21 is the declaration of defendant's

09:45:18   14   expert when -- and I want to respond to your question to

09:45:22   15   Mr. Drayton where you asked, where did you get the word

09:45:25   16   "summary of information," if you'll recall that.

09:45:27   17            THE COURT:   I do.

09:45:28   18            MR. CALDWELL:   What their expert did to come up

09:45:30   19   with the summary of information -- I mean, my colors don't

09:45:34   20   mean a lot in this picture.     But there's the first

09:45:37   21   sentence where he points to the specification and cites

09:45:39   22   lines 8 through 10 of column 21.     You'll see that.   Then

09:45:44   23   he goes to his next sentence.     He skips over eight lines

09:45:48   24   of the spec, and he cites lines 18 to 22 of the spec,

09:45:53   25   which is where summary of the invention comes up.


                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                                  35


09:45:57    1            So directly to your point as to where summary of

09:45:59    2   the invention comes up and to your original question to me

09:46:02    3   as to where do I go to this imagery stuff in the spec,

09:46:06    4   when we look at column 21, what I've highlighted in sort

09:46:10    5   of a very pale purple here is the portion of the spec he

09:46:16    6   skips over to try to be able to point to --

09:46:18    7            THE COURT:    He wouldn't do that.

09:46:19    8            MR. CALDWELL:    He might.   He did.    He point -- he

09:46:22    9   skips over to jump to the summary of the invention.          He

09:46:25   10   skips over the display may show an image of a suggested

09:46:28   11   user and one or more aspects of the suggested user's

09:46:33   12   profile information.     In some embodiments, the combination

09:46:36   13   of image, and whatnot, is displayed as a card representing

09:46:40   14   a set of users.

09:46:40   15            And I just wanted to note that because I think

09:46:42   16   that we -- to get the words "summary of the information,"

09:46:47   17   we literally skipped over the description of the graphical

09:46:51   18   representation, which is this image on the card.       And

09:46:54   19   anyway, I understand your Honor's ruling.       I think that --

09:46:57   20            THE COURT:    You all -- like I said, you all have

09:47:01   21   -- are enormously lucky because by the time you all have

09:47:04   22   to deal with this, I have someone really, really smart

09:47:07   23   that will be able to read all this, and between the two of

09:47:10   24   us, we'll get it right.

09:47:12   25            MR. CALDWELL:    Yes, sir.


                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                                 36


09:47:12    1            THE COURT:     But I think I'm happy with plain and

09:47:15    2   ordinary meaning for the pictorial portrayal -- I'm sorry,

09:47:18    3   for graphical representation.

09:47:21    4            Let's move on to "without allowing

09:47:24    5   communication."

09:47:31    6            MR. DRAYTON:     Your Honor, may I proceed?

09:47:32    7            THE COURT:     Absolutely.     Yes, sir.

09:47:39    8            MR. DRAYTON:     And as you can imagine, your Honor,

09:47:42    9   I appreciate your ruling and I won't say another word, but

09:47:47   10   when the day comes, we will have appropriate answers for

09:47:50   11   some of the things counsel mentioned to you.

09:47:52   12            THE COURT:     I understand.     And I will have

09:47:56   13   forgotten by then what he said.

09:47:59   14            MR. DRAYTON:     Okay.   So "preventing

09:48:02   15   communication" is a term in the 811 patent, and then,

09:48:08   16   "without allowing" or "without allowing communication" is

09:48:11   17   a term in the 854 patent.     And as your Honor may know, the

09:48:18   18   854 patent, those claims were filed post-litigation, after

09:48:22   19   this case was actually in federal court.

09:48:27   20            So our construction is an affirmative action

09:48:31   21   showing no communication between two users.         We shifted

09:48:35   22   that so that it could be inserted to a claim construction

09:48:38   23   but not materially shifted to performing an affirmative

09:48:42   24   act to ensure no communication between two users.

09:48:47   25            Match's construction is plain meaning.


                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                              37


09:48:50    1            When we look at the specification, the

09:48:52    2   specification uses the word "allow," and in the

09:48:59    3   specification, in figure 10, which is not devoid, as I

09:49:05    4   mentioned to you, from the overall server of figure 1 and

09:49:11    5   the system of figure 1 in combination with figure 4, it

09:49:14    6   says that the matching server 20 will not allow

09:49:18    7   communication between two users.    That is part of the

09:49:22    8   support for the term "preventing communications" that were

09:49:28    9   put into the claims to overcome prior art.

09:49:30   10            Now, there's a flowchart or an algorithm in part

09:49:38   11   or an excerpt of an algorithm that's used to describe

09:49:41   12   figure 10.   And in that algorithm, it doesn't talk about a

09:49:45   13   default state of any kind.    It just says that under

09:49:49   14   certain circumstances, it will not allow communication.

09:49:54   15   Doesn't talk about within that box, how it happens; it

09:49:58   16   does talk about it within the specification.

09:50:02   17            So I want to take a step back because the patent

09:50:05   18   talks about enabling communication.     And we just have on

09:50:11   19   this particular slide, your Honor, examples of what it

09:50:16   20   means to enable communication between two users.      I won't

09:50:21   21   belabor that point.   And then, there's preventing and

09:50:25   22   allowing communication.   And we have the excerpts from the

09:50:28   23   specification that could support this concept of

09:50:32   24   preventing without allowing communication.     And it talks

09:50:38   25   about this matching server 20 will not allow communication


                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                              38


09:50:41    1   between two users, and also talks about matching server 20

09:50:45    2   does not allow communication between two users.

09:50:49    3            Now, this is when one of the two users says it

09:50:53    4   does not want to communicate with the other user when

09:50:56    5   they're presented with some information about the user as

09:51:00    6   a potential match.

09:51:04    7            In the prosecution history, when they added

09:51:08    8   "preventing communication" as a claim element, after a

09:51:14    9   user rejected another user, they had to defend it, and

09:51:20   10   they tried to explain why it was different from a prior

09:51:23   11   art, a Janssens reference.     They said enabling and

09:51:27   12   disabling communication is what they were talking about.

09:51:31   13   Disabling communication.     That's an affirmative act.

09:51:34   14   That's not a passive act.     And that's in the prosecution

09:51:36   15   history as the patentee described their invention to the

09:51:41   16   patent office to overcome prior art.

09:51:43   17            So I won't belabor that point, but I think it is

09:51:46   18   significant because it's part of the intrinsic record and

09:51:48   19   it's giving life to the words that were in the

09:51:51   20   specification, before they inserted the claim element into

09:51:54   21   play in the patent office.

09:51:55   22            So I do think it's important at a high level when

09:52:05   23   we talked earlier about the summary of invention, you

09:52:09   24   won't see anything about disabling or preventing

09:52:11   25   communication in the summary of invention.     So -- and


                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                                39


09:52:16    1   then, when they started the prosecution of the 811, you

09:52:19    2   didn't see anything about preventing communication, or

09:52:22    3   disabling, or anything of that notion, or the things that

09:52:27    4   talk -- or the parts of the specification that talk about

09:52:30    5   not allowing communication.    They're not in those claims.

09:52:34    6            So why is disabling necessary?     So that came up

09:52:40    7   in the briefing.   Well, the specification discloses

09:52:44    8   various instances where the system enables communication.

09:52:49    9   So it's not just because I was showed a match, I rejected

09:52:53   10   the match, and it said no to communications.        There's

09:52:57   11   other aspects, other ways -- I say yes to a match.        So,

09:53:01   12   your Honor, if you wanted to match me up with somebody,

09:53:04   13   the specification talks about you being able to do that as

09:53:06   14   a user of the system and enabling communication.

09:53:12   15            So 101 matching is not the only description of

09:53:17   16   how communication is enabled in the patent.     It's just one

09:53:21   17   of many ways.   The claims disclose one instance where you

09:53:26   18   can have communication between two users if there's a

09:53:28   19   mutual match between them.    The claims don't suggest and

09:53:32   20   don't require that that be the only way in a matching

09:53:35   21   system that communication is enabled.     And the

09:53:40   22   specification also does not support that, so the claims

09:53:42   23   are consistent with the specification.

09:53:44   24            And then, the claims require that if a person

09:53:48   25   affirmatively says no, then all communication is basically


                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                               40


09:53:54    1   not -- is always of enabling communication, but no longer

09:53:59    2   in play.     So the disabling term used in the prosecution

09:54:03    3   history makes sense when you read the system in its

09:54:06    4   totality, and that's why they inherently told the patent

09:54:11    5   office, this is about enabling and disabling

09:54:13    6   communication.

09:54:14    7              Because if you didn't enable the communication,

09:54:17    8   after I said no, you could still enable communication,

09:54:21    9   right?     So the specification talks about not allowing

09:54:27   10   communication.     The patentee said that that not allowing

09:54:29   11   meant disabling.     They insert "preventing communication,"

09:54:36   12   and they say, in talking about disabling communication.

09:54:40   13              THE COURT:     Can you tell me where in the

09:54:42   14   specification you're referring to in that slide?         And tell

09:54:44   15   me which slide you're on, also, please.

09:54:47   16              MR. DRAYTON:     I can't see the slide, your Honor.

09:54:49   17   So slide 30 -- well, not slide.        Just want to make sure I

09:54:54   18   get you -- so when we talk about not allowing

09:55:02   19   communication, your Honor, it's on slide 30, and it has

09:55:05   20   the cite in the specification to the disclosure that talks

09:55:08   21   about not allowing communication.        So that would be column

09:55:12   22   23, lines 14 to 17, and column 23, lines 52 to 55.

09:55:19   23              THE COURT:     Okay.   But what I want to see is

09:55:21   24   where does not allow communication in the specification is

09:55:28   25   -- it requires an affirmative act.


                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                                  41


09:55:31    1              MR. DRAYTON:     Well, that's -- I wouldn't say that

09:55:33    2   that is in the specification.        That's in the prosecution

09:55:36    3   history.

09:55:37    4              THE COURT:     Where in the prosecution history?

09:55:39    5              MR. DRAYTON:     Okay.   So I think we have a cite.

09:55:52    6              THE COURT:     Tell me what page you're on, please.

09:55:57    7              MS. SONI:    Slide 31.

09:55:58    8              THE COURT:     Thirty-one.

09:56:00    9              MR. DRAYTON:     So slide 31, your Honor, but I

09:56:03   10   believe in our briefing, we produced Match's copy of the

09:56:08   11   prosecution history and it's Match 593.

09:56:12   12              THE COURT:     Okay.

09:56:13   13              MR. DRAYTON:     So in 594 and 595 would be the

09:56:17   14   pages in the prosecution history.        We could confirm that

09:56:20   15   we actually provided the Court with the production copy of

09:56:25   16   the prosecution histories.

09:57:30   17              So the prosecution history is Exhibit 8 to the

09:57:34   18   Whelan declaration in Bumble's opening brief, and that has

09:57:39   19   the prosecution history, your Honor.

09:57:47   20              THE COURT:     And can you show me one of the claims

09:57:51   21   that includes "without allowing communications" in it?

09:57:59   22              MR. DRAYTON:     Well, your Honor, if you look at --

09:58:03   23   it's the 854 patent, but it's slide 36.         I think you can

09:58:07   24   see it from --

09:58:08   25              THE COURT:     Not on my slide 36.


                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                                 42


09:58:15    1             MR. DRAYTON:     Are you in the presentation, your

09:58:19    2   Honor?

09:58:19    3             THE COURT:     I'm in your presentation.     I would

09:58:20    4   like --

09:58:21    5             MR. DRAYTON:     I'll show you slide 36.     So it's a

09:58:24    6   side-by-side comparison from the patent office of the 811

09:58:28    7   patent claim and the --

09:58:30    8             THE COURT:     I gotcha.

09:58:31    9             MR. DRAYTON:     -- 854 patent.

09:58:33   10             THE COURT:     Thank you.

09:58:33   11             MR. DRAYTON:     The 854 patent claim is on the

09:58:36   12   right.

09:58:37   13             THE COURT:     Okay.   And what you're saying is, in

09:58:48   14   the prosecution history, the way they distinguished over

09:58:51   15   the prior art was by saying the prior art is different

09:58:54   16   because it didn't have enabling and disabling

09:58:57   17   communications.

09:58:59   18             MR. DRAYTON:     Correct.     And I'm saying, also,

09:59:01   19   that in the specification, that they submitted, the only

09:59:05   20   concepts are this -- is not allowing communication.

09:59:08   21             THE COURT:     I got that.

09:59:09   22             MR. DRAYTON:     Right.     And then, they interpreted

09:59:11   23   to the patent office that that means disabling.

09:59:13   24             THE COURT:     As opposed -- but it said but our

09:59:16   25   system is different than what you -- and then, the art


                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                                 43


09:59:19    1   we're reading over because our patent allows enabling and

09:59:24    2   disabling.     So why wouldn't a construction that would be

09:59:30    3   consistent with the specification here for these two claim

09:59:34    4   terms, "without allowing communication" and "preventing

09:59:39    5   communication," be the terms "disabling communications"?

09:59:43    6               MR. DRAYTON:     I think that would be appropriate.

09:59:52    7               THE COURT:     Let me hear from the plaintiffs on

09:59:54    8   that because -- and then -- I'm going to give you another

09:59:57    9   chance to speak in just a second.        But let me --

09:59:59   10               MR. DRAYTON:     I understand, your Honor.   Thank

10:00:01   11   you.

10:00:05   12               THE COURT:     I'll tell you what -- and the reason

10:00:07   13   I asked you to jump up is because until I was looking at

10:00:13   14   that reference, it seemed to me that I was pretty

10:00:22   15   persuaded that the defendants were correct on preventing

10:00:26   16   communication was an affirmative act like the disabling,

10:00:32   17   but that without allowing communications was not

10:00:35   18   necessarily an affirmative act.        But it does appear to me

10:00:39   19   if they're correct about the prosecution history that you

10:00:42   20   all told the examiner that you all -- your patent did

10:00:48   21   allow for disabling of communication, and that's what

10:00:53   22   "without allowing communication" meant.        Am I right?

10:00:56   23               MR. SUMMERS:     That's not at all what happened,

10:00:58   24   your Honor.

10:00:58   25               THE COURT:     Okay.


                               LILY I. REZNIK, OFFICIAL COURT REPORTER
                       U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                                44


10:00:59    1             MR. SUMMERS:     John Summers on behalf of Match

10:01:05    2   Group.

10:01:05    3             So I think the best place to start is where your

10:01:07    4   Honor is thinking about, and it's this prosecution history

10:01:11    5   issue.    But before I get into that, the full scope of the

10:01:17    6   word "prevent," putting aside the specification, which

10:01:23    7   I'll get into, putting aside the prosecution history,

10:01:25    8   which I'll get into, I think it's pretty clear that you

10:01:30    9   can prevent something without doing something.        You can

10:01:34   10   uproot, you can just not schedule something.

10:01:35   11             THE COURT:     All right.   I get that.

10:01:37   12             MR. SUMMERS:     Okay.

10:01:38   13             THE COURT:     I will tell you, though, I still find

10:01:41   14   preventing communication to be more of an affirmative act

10:01:43   15   than without allowing communication.

10:01:46   16             MR. SUMMERS:     Well, I certainly think that there

10:01:49   17   is more room for disagreement.        So without allowing

10:01:53   18   clearly to not do something doesn't mean to do something.

10:01:57   19   So I think your Honor and I are on -- and Match are on the

10:02:00   20   same page on that.     So I'd like to focus on this prevent

10:02:04   21   aspect.

10:02:06   22             And one thing I don't believe your Honor has a

10:02:08   23   copy of our slides.

10:02:09   24             THE COURT:     I don't.

10:02:10   25             MR. SUMMERS:     Before I get into that, maybe we'll


                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                                  45


10:02:12    1   pass those up.

10:02:44    2               Okay.   Your Honor, and so, I'm on -- this is

10:02:47    3   slide 26, and this is a more fulsome showing of what

10:02:53    4   actually happened in the prosecution history.

10:02:56    5               THE COURT:     I like that word.   I use "fulsome" a

10:02:59    6   lot.

10:03:01    7               MR. SUMMERS:     Well, I'll be sure to note to use

10:03:02    8   it more often, at least in this case.

10:03:05    9               So what actually happened here -- so the Janssens

10:03:12   10   reference is something -- to go back to Mr. Caldwell's

10:03:15   11   kind of high level overview, how this invention works is

10:03:20   12   you start and you can't talk to anybody, and then, people

10:03:24   13   indicate preferences, and under one scenario, when two

10:03:28   14   people say yes, then you can communicate.

10:03:33   15               The Janssens reference, unlike how Tinder just

10:03:37   16   generally works and unlike the disclosures in the patent,

10:03:42   17   the Janssens reference didn't have that, you know, you

10:03:45   18   have to mutually opt in to speak.        You could speak at any

10:03:50   19   time.    And then, there was, you know, specific, additional

10:03:53   20   ways that you could potentially speak if there was a

10:03:57   21   match, there was a different part of Janssens.         It's the

10:04:02   22   speed-dating part where throw you -- you know, throw you

10:04:05   23   into a chat with somebody else and you'd have 30 seconds

10:04:09   24   or something -- I don't know what the time is -- but then,

10:04:12   25   it would turn off.


                               LILY I. REZNIK, OFFICIAL COURT REPORTER
                       U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                              46


10:04:14    1            And so, we're talking about the examiner's

10:04:17    2   initial rejections.   And what Match said when we were

10:04:23    3   using this enabling and disabling communication language

10:04:27    4   that Bumble was arguing so heavily about, we say Janssens

10:04:34    5   suggests that users can freely communicate unless they are

10:04:38    6   prevented once a user requests.    This teaches away from

10:04:43    7   the claimed manner of enabling and disabling

10:04:47    8   communications as users are prevented from communicating

10:04:51    9   until the conditions specified in the claim are met.

10:04:56   10            So what we were saying there is, as claimed in

10:05:04   11   this enable initial communication upon mutual positive

10:05:07   12   preference, prevent communication if there's not a mutual

10:05:11   13   positive preference, we specifically argued, our claimed

10:05:16   14   manner is that users are prevented from communicating

10:05:21   15   until the conditions specified in the claim are met.      And

10:05:23   16   so, what that's referring to the mutual positive

10:05:27   17   preference for enabling an initial communication.

10:05:30   18            It's not saying that there's an affirmative step

10:05:32   19   later in the claim that you start with no communication

10:05:36   20   and then, you enable initial communication for these two

10:05:39   21   people, and then, you reach out, you perform an

10:05:42   22   affirmative act as to these two people.     We're

10:05:44   23   specifically saying there's no communication until there

10:05:47   24   is upon this one specific condition.

10:05:51   25            Again, as you go on to the bottom, the claimed


                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                              47


10:05:55    1   manner of enabling and disabling communication requires a

10:06:00    2   particular set of factors to allow for communication

10:06:03    3   between users.   So there was never -- never in the

10:06:07    4   prosecution history did Match ever say what we mean by

10:06:12    5   prevent is disable.   And certainly never what we mean by

10:06:18    6   prevent in the context of, you know, between the first

10:06:22    7   user and the second user enable an initial communication

10:06:26    8   and then, the first user and the third user prevent

10:06:29    9   communication.   There's never anything that says --

10:06:32   10   anything even arguably that that prevent means the server

10:06:35   11   has to reach out and do something.

10:06:38   12            And I think to make this clear, it's worth

10:06:42   13   looking at figure 10, which, you know, in Bumble's brief,

10:06:47   14   they say, well, you know, in this bottom right, it says do

10:06:50   15   not allow communication, and that's a step and you have to

10:06:53   16   perform it and that there's no default in this figure.

10:06:57   17   But there has to be a default in the figure.     You either

10:07:01   18   can communicate or you can't.

10:07:03   19            And so, what this figure is showing is, you have

10:07:09   20   allow communication and do not allow communication.

10:07:13   21   Before you start the flowchart, you either can or you

10:07:15   22   can't.   In the context of what we said in the prosecution

10:07:19   23   history and, you know, Mr. Drayton showed all those

10:07:24   24   disclosures about mutual positive preference, then you

10:07:27   25   enable direct communication between two users.      What


                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                               48


10:07:32    1   that's showing is very clearly that in this flowchart as

10:07:36    2   between whether communication is on at the beginning or

10:07:39    3   whether it's off at the beginning, you know it's off.         And

10:07:44    4   then, when you know it's off at the beginning, you can go

10:07:46    5   through all the flowcharts, and you can realize that,

10:07:50    6   okay, on one specific condition where the first user likes

10:07:54    7   the second user and the second user likes the first user,

10:07:58    8   then you allow communication; otherwise, you don't.

10:08:03    9            And the other part of this slide that I think

10:08:07   10   really makes clear that an affirmative act requirement

10:08:10   11   would just be -- it's just not what's disclosed here is,

10:08:16   12   it talks about what happens when the first user likes the

10:08:22   13   second user and the second user hasn't done a thing.

10:08:27   14   Hasn't even logged in.   And it goes down to this do not

10:08:30   15   allow communication issue.

10:08:33   16            And so, the idea that it would perform an

10:08:36   17   affirmative act when one person has said yes and the other

10:08:39   18   person hasn't said anything, that no one would design a

10:08:43   19   system that way.   A skilled artisan wouldn't look at the

10:08:47   20   specification's teachings, wouldn't look at the

10:08:50   21   prosecution history and think that anybody designed a

10:08:52   22   system that way.

10:08:54   23            And that's particularly true when you go back to

10:08:57   24   the claim language, and every time the word "prevent" is

10:09:01   25   used, it's in a claim that says determining to enable


                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                              49


10:09:05    1   initial communication between the first user and the

10:09:07    2   second user, and then, when it uses the term "prevent," it

10:09:11    3   says, preventing communication between the first user and

10:09:14    4   the third user after a negative preference, right?

10:09:20    5              So every time you recite enable initial

10:09:23    6   communication, you know that the first user and the second

10:09:27    7   user can't speak because you say enable initial

10:09:32    8   communication.    That obviously would tell the skilled

10:09:36    9   artisan, well, if we're enabling initial communication,

10:09:41   10   communication is not initially enabled.        And so, since the

10:09:45   11   full scope of the meaning of the word "preventing," you

10:09:50   12   know, can include maintaining a default, or something like

10:09:53   13   that, we just don't think the affirmative act construction

10:09:58   14   which would certainly give fertile ground for arguments

10:10:03   15   of, well, no, maintaining a default is not an affirmative

10:10:08   16   act, that that would be inappropriate.

10:10:14   17              One thing I just -- I do want to note to make

10:10:17   18   sure it's not lost in the weeds here and I know, you know,

10:10:21   19   the intrinsic evidence is the most important thing, but

10:10:25   20   Bumble did retain an expert, Mr. Schmandt, and he --

10:10:30   21              THE COURT:     You don't need to spend a lot of time

10:10:32   22   on that.

10:10:32   23              MR. SUMMER:     Okay.   I just --

10:10:33   24              THE COURT:     Or any time.

10:10:33   25              MR. SUMMERS:     Thank you, your Honor.


                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                                 50


10:10:40    1              MR. DRAYTON:     Do I now, your Honor?

10:10:42    2              THE COURT:     Yes.   Please.   Of course.

10:10:44    3              MR. DRAYTON:     So, your Honor, the first thing

10:10:53    4   that I've heard throughout the presentation today is talk

10:10:57    5   about their product.       Their product is obviously, as we

10:10:59    6   know, totally irrelevant to the claim construction

10:11:02    7   process.

10:11:03    8              THE COURT:     But it's interesting.

10:11:04    9              MR. DRAYTON:     It's interesting and so is our

10:11:06   10   client's product.       But nonetheless.    And so, they talk

10:11:09   11   about this concept of default.        And it seems to be Match's

10:11:16   12   position that the claims require some kind of default

10:11:19   13   position, and I thought about this a lot and the claims

10:11:24   14   don't require a default position at all.          It -- basically

10:11:30   15   when you read the specification, there are multiple ways

10:11:34   16   to enable communication between users, that is part of the

10:11:40   17   matching system.

10:11:40   18              So mutuality among two people is not the only way

10:11:44   19   to enable communications.        So that is just -- that premise

10:11:53   20   is contradicted by the specification when you read about

10:11:57   21   the matching system.       And figure 10 is part of that

10:12:01   22   matching system.     Figure 10 is just an algorithm, one

10:12:07   23   aspect that is disclosed.        And I want to go to figure 10

10:12:12   24   for a second and answer one question, or at least respond

10:12:15   25   to one remark.     And here's figure 10.


                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                               51


10:12:20    1            And so, in figure -- in the claims, they don't

10:12:24    2   talk about in the claims, a user that doesn't say no.         The

10:12:33    3   claims have two examples:     Users that say yes and users

10:12:37    4   that say no.     And so, the concept of what goes on in this

10:12:41    5   black box of do not allow communication, what we focused

10:12:45    6   on in the intrinsic record is what is related to the claim

10:12:50    7   limitations, plural -- limitations, plural, that are in

10:12:56    8   the asserted claims.

10:12:57    9            There is not a limitation in the claims to the

10:13:02   10   extent that someone doesn't make a choice.     That's not in

10:13:08   11   the claims.    So that's why we focused on the two areas of

10:13:13   12   the specification that talk about not allowing

10:13:15   13   communication.

10:13:16   14            And I think that puts in context that you can

10:13:24   15   have multiple ways of enabling communication.      To the

10:13:29   16   extent that a person does not want to be matched, then the

10:13:33   17   system must prevent communication, it disables always a

10:13:39   18   communication.     And so, that's how we read the claim based

10:13:43   19   upon the specification and the prosecution history.         So I

10:13:48   20   did want to point that out to your Honor.

10:13:51   21            The other thing is the black box, in my opinion,

10:13:55   22   is what's described in the claim, in the specification.

10:13:58   23   And we've shown that to your Honor, so I won't repeat

10:14:01   24   that.   I will note one thing about initial communication.

10:14:05   25   That is not at play.     That's the last step to try to have


                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                              52


10:14:11    1   the patent invalid in the patent office when they were

10:14:15    2   trying to overcome Janssens.

10:14:17    3            So the concept of preventing communication was

10:14:20    4   actually inserted and put into play when it didn't say

10:14:24    5   initial -- determine to enable initial communications.        So

10:14:29    6   I do think that's a fine point.      I think it's relevant to

10:14:31    7   how you interpret the claim "preventing communications."

10:14:36    8   But either way, it still works, your Honor, when you read

10:14:40    9   the claims in light of the specification, in light of the

10:14:44   10   prosecution history.

10:14:45   11            The other point that I think is important is this

10:14:49   12   "without allowing."     And so, the reason that "without

10:14:58   13   allowing" and "preventing" have the same support in the

10:15:01   14   specification, and it's Bumble's position that that

10:15:06   15   support was characterized by the patentee during the 811

10:15:11   16   prosecution history.     And then, after they do research on

10:15:16   17   our product, sue us in court, they filed new claims, and

10:15:19   18   they file them with purpose.

10:15:21   19            THE COURT:     I've seen it happen.

10:15:22   20            MR. DRAYTON:     Right.   So that's the "with

10:15:24   21   allowing," right, "without allowing."      And it's almost an

10:15:28   22   identical claim and the patent office -- and that's what

10:15:30   23   this slide that we showed you and it's -- I'm getting old,

10:15:37   24   your Honor -- 36.

10:15:37   25            THE COURT:     Thirty-six is not old.


                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                                   53


10:15:39    1              MR. DRAYTON:     Right.   I'm not 36.    I wish I was

10:15:41    2   36.   But at any rate, that's when the patent said it's the

10:15:45    3   same invention and put it side-by-side and put in italics

10:15:50    4   "prevent" and put in italics "without."

10:15:52    5              And then, this is about public notice because

10:15:55    6   what is Bumble going to do, what do the other competitors

10:15:58    7   do when they look at this, right?          They look at the

10:16:01    8   claims, they look at the prosecution history, they look at

10:16:03    9   the specification.      And that's why we say that disable

10:16:06   10   language and how they characterize "not allow" applies to

10:16:11   11   "without allowing" as equally as it allows to prevent it.

10:16:15   12   You can't change your mind midstream when you've given

10:16:20   13   public notice like that.

10:16:21   14              And so, your Honor, those are the points I wanted

10:16:23   15   to emphasize.    Thank you.

10:16:25   16              THE COURT:     Anything else?

10:16:29   17              MR. SUMMERS:     Thank you.     Just two quick points,

10:16:34   18   your Honor, on this "without allowing" term on disclaimer

10:16:40   19   issue.    And it's not on the screen anymore, but that's an

10:16:44   20   entirely circular argument.

10:16:46   21              What Mr. Drayton just said is without allowing

10:16:51   22   has to mean preventing because the examiner thought they

10:16:55   23   were the same thing.       It is much more likely, in light of

10:17:01   24   how we described it in the 811 patent and in the intrinsic

10:17:04   25   evidence, that the examiner actually recognized as a


                              LILY I. REZNIK, OFFICIAL COURT REPORTER
                      U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                                 54


10:17:07    1   skilled artisan would that preventing in the context of

10:17:10    2   the claims in the 811 patent was not an affirmative act,

10:17:16    3   was similar to without allowing, and so, that's why there

10:17:19    4   was a terminal disclaimer.

10:17:21    5               In terms of changing the language, you know,

10:17:25    6   people do that because they know the kinds of arguments

10:17:29    7   that accused infringers are going to make.           And so --

10:17:34    8   well, we'll be real sure on this one, even though we're

10:17:36    9   right on this other one.        And so, at the end of the day,

10:17:39   10   that's all that was.

10:17:43   11               And I just want to -- if I could go back to

10:17:46   12   plaintiff's slides, please.        I want to go to Mr. Drayton's

10:17:50   13   point about, you know, there are a lot of ways to enable

10:17:53   14   initial communication in the spec.        What does the claim

10:17:57   15   say?    Enable initial communication in response to

10:18:00   16   determining that both the first user has expressed the

10:18:04   17   positive preference indication regarding the second user

10:18:05   18   and the second user --

10:18:05   19               THE COURT:     Slow down.

10:18:06   20               MR. SUMMERS:     Oh, sorry.

10:18:07   21               THE COURT:     Say that again, please.

10:18:10   22               MR. SUMMERS:     In response to determining that

10:18:11   23   both the first user has expressed the positive preference

10:18:14   24   indication regarding the second user and the second user

10:18:17   25   has expressed the positive preference indication regarding


                               LILY I. REZNIK, OFFICIAL COURT REPORTER
                       U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                                55


10:18:20    1   the first user.

10:18:21    2            So the claim says, enable initial communication

10:18:26    3   in response to a mutual positive preference.        When you

10:18:29    4   look at the flow chat and how it has to be on or off, the

10:18:34    5   claim indicates very clearly that as between the first and

10:18:38    6   second user, it has to start off.        And given the full

10:18:42    7   scope of the meaning of the word "prevent," a skilled

10:18:45    8   artisan would look at that and say, oh, okay, that can be

10:18:47    9   met because the system was designed to start with off and

10:18:51   10   if you don't turn it on, it's prevented.

10:18:55   11            Thank you, your Honor.

10:18:56   12            THE COURT:     Anything else?

10:18:57   13            MR. DRAYTON:     I just want to clarify one thing,

10:18:59   14   your Honor.

10:18:59   15            THE COURT:     Anything.

10:19:00   16            MR. DRAYTON:     So I didn't say that there was -- I

10:19:02   17   didn't think I said, anyway.        You never know what you say.

10:19:05   18   But the specification talks about multiple ways of

10:19:08   19   enabling communication between two users.        I did not

10:19:11   20   say --

10:19:11   21            THE COURT:     I didn't hear you say that.

10:19:12   22            MR. DRAYTON:     Right.    Okay.

10:19:13   23            And then, the other thing that I think is

10:19:15   24   important is, there's a focus on this figure.        And what

10:19:19   25   Bumble is focused on is the claims in light of the


                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                                     56


10:19:22    1   specification and the prosecution history, not just that

10:19:25    2   figure 10.

10:19:26    3              THE COURT:     I got it.

10:19:27    4              MR. DRAYTON:     Thank you, your Honor.

10:19:28    5              THE COURT:     Okay.   We're going to take a five,

10:19:50    6   10-minute recess.       We'll be back around 10:30 and I'll

10:19:54    7   have a -- I'll tell you what I'm going to do on those

10:19:56    8   claim terms.    And then, we just have two claim terms left,

10:19:59    9   correct?

10:19:59   10              MR. DRAYTON:     Yes, your Honor.

10:20:00   11              THE COURT:     Okay.   So we're -- no rush.      But did

10:20:05   12   y'all have anything else you wanted to say on this

10:20:07   13   particular claim here?

10:20:10   14              MR. DRAYTON:     No, your Honor.

10:20:10   15              MR. SUMMERS:     Nothing further.

10:20:11   16              THE COURT:     Okay.   Good.   Thanks.

10:26:59   17              (Recess.)

10:29:29   18              THE COURT:     Do y'all have another copy of your

10:29:35   19   PowerPoint?    I can have someone run back to the office if

10:29:39   20   y'all don't.    Thanks.

10:29:50   21              The Court is going to define for the claim terms

10:29:52   22   of "preventing communication" and "without allowing

10:29:59   23   communication" that there's no construction needed.            Plain

10:30:04   24   and ordinary meaning will be acceptable.            What I mean by

10:30:06   25   that, however, is what I anticipate happening is


                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                                57


10:30:11    1   defendants making -- in terms of infringement and

10:30:14    2   invalidity arguments, I'm not telling you that you can't

10:30:19    3   make the arguments you made with respect to the proposed

10:30:23    4   claim terms you had on the basis that you did, but I'm not

10:30:29    5   going to use those as claim constructions.

10:30:37    6              And the plaintiff is free to argue there's

10:30:39    7   infringement and the patents are valid based on your

10:30:43    8   understanding of what an expert would say a person skill

10:30:49    9   in the art would believe "without allowing communication"

10:30:52   10   and "preventing communication" means.

10:30:53   11              Moving on to the next claim term of "social

10:30:57   12   networking platform."       I have to say, I have a hard time

10:31:07   13   believing this one needs to be construed, either.

10:31:09   14   However, I look forward to having someone try to persuade

10:31:15   15   me.   Whose job is that?

10:31:19   16              MR. DRAYTON:     Ms. Whelan.

10:31:23   17              THE COURT:     They must not like you if they gave

10:31:26   18   you this claim term.

10:31:29   19              MS. WHELAN:     Good morning, your Honor.

10:31:37   20              So just quickly to address your Honor's concern

10:31:41   21   about why this claim term needs to be construed.        The

10:31:46   22   reason it needs to be construed is because within the

10:31:49   23   context of the claim, social networking platform is

10:31:56   24   ambiguous, and it's actually plaintiff's interpretation of

10:31:59   25   it in the infringement contentions that has introduced


                              LILY I. REZNIK, OFFICIAL COURT REPORTER
                      U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                              58


10:32:02    1   that ambiguity in the claim.    So Bumble would propose a

10:32:06    2   construction of social networking platform independent of

10:32:08    3   the system for social -- for file matching.

10:32:11    4            And I think an important point is that Bumble's

10:32:14    5   not tied to the specific word "independent."     There is

10:32:16    6   other words such as the "distinct," "different from," "not

10:32:19    7   coextensive with" that would express the same principle.

10:32:23    8            And the reason why it's important to construe

10:32:27    9   this term is that the way that plaintiffs are interpreting

10:32:30   10   it in the claim -- in their infringement contentions

10:32:34   11   really would render the term "social networking platform"

10:32:43   12   superfluous and meaningless.    And as your Honor knows,

10:32:46   13   claim construction that gives meaning to all the claims of

10:32:49   14   the term is preferred.

10:32:50   15            THE COURT:   But how is -- when you start off by

10:32:53   16   saying that, how -- your construction for social

10:33:00   17   networking platform is telling me what it -- I think where

10:33:09   18   we have an issue here is, I have a fundamental, I guess,

10:33:12   19   disagreement with what I think a claim construction

10:33:17   20   Markman hearing is supposed to be.    I think what you want

10:33:24   21   to tell me is -- and I get why.    You think that what they

10:33:29   22   say infringing is is incorrect, but you're not really

10:33:33   23   construing social networking platform here.

10:33:38   24            Your construction is social networking platform

10:33:41   25   independent of the system for profile matching.      In other


                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                              59


10:33:44    1   words, you're trying to put a limitation on what social

10:33:51    2   networking platform is.      You're not construing it in my

10:33:52    3   opinion.

10:33:53    4              MS. WHELAN:    Well, your Honor --

10:33:54    5              THE COURT:    It seems to me like this is a motion

10:33:58    6   for summary judgment, not a claim that your motion for

10:34:04    7   summary judgment or your engineer's argument ought to be

10:34:07    8   the plaintiffs got it wrong, the way they used social

10:34:12    9   networking platform, because a social networking platform

10:34:14   10   is this or that.    And I don't see how when I tell the jury

10:34:23   11   -- I can't imagine you explaining someone when they say,

10:34:26   12   oh, I don't know what social networking platform is.

10:34:28   13   Actually, sadly for you in this particular argument, even

10:34:32   14   I know what a social networking platform is, which means

10:34:37   15   it's harder for you to make this argument.      Even at 60, I

10:34:42   16   know what a social networking platform is.

10:34:45   17              And so, it seems to me that you're not really

10:34:50   18   construing social networking platform with your proposed

10:34:54   19   construction.    You're trying to limit what they say a

10:34:59   20   social networking platform can be or how it can function,

10:35:04   21   and that's not the purpose -- that may be fine and I'm not

10:35:07   22   expressing, again, anything about whether there's

10:35:10   23   infringement or not.

10:35:11   24              You may make this argument at summary judgment or

10:35:15   25   on infringement and win, but I don't think the role of --


                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                              60


10:35:19    1   and I'm not lecturing you as much as just trying to help

10:35:22    2   you out why I'm -- where I'm coming from is, it doesn't

10:35:27    3   explain what a social networking platform is to say that

10:35:31    4   the social networking platform is independent of the

10:35:34    5   system for profile matching.

10:35:36    6            MS. WHELAN:   Well, your Honor, if you'd just

10:35:39    7   permit me to talk briefly about the claim.

10:35:42    8            So I think our point would be is that the context

10:35:46    9   of the claim itself makes clear that the social networking

10:35:51   10   platform is distinct from the system for profile matching.

10:35:54   11   So we're not trying to add anything into the claim.      We're

10:35:57   12   just simply trying to give meaning to all the terms in the

10:36:00   13   claim.

10:36:02   14            In addition, you'll see that claim 7 of the 811

10:36:07   15   patent requires that the system for profile matching

10:36:10   16   electronically receive a plurality of online dating

10:36:14   17   profiles and that those profiles must each be associated

10:36:18   18   with a social networking platform.    And the way that

10:36:22   19   plaintiffs are trying to read the claim is -- just

10:36:25   20   wouldn't make any sense because if a social networking --

10:36:30   21   if the system for profile matching is receiving online

10:36:33   22   dating profiles that are associated with the social

10:36:37   23   networking platform, but the system for profile matching

10:36:39   24   itself could be the social networking platform, it just

10:36:42   25   wouldn't make sense because when they're received, if they


                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                                 61


10:36:45    1   became part of the -- associated with the social

10:36:51    2   networking platform by virtue of being received, it would

10:36:54    3   essentially render that term meaningless.

10:36:55    4               THE COURT:   Again, your problem is, your

10:36:57    5   predicate doesn't help me because I don't know how they're

10:37:00    6   doing it.     I haven't read their infringement contentions.

10:37:04    7   I don't know whether they're right or wrong.      I don't

10:37:06    8   think that's a role I would even have at this point.        It

10:37:11    9   seems to me, if -- again, I'm trying to help you out here.

10:37:15   10   If you want to tell me that you want to construe social

10:37:21   11   networking platform, I invite you to do that.

10:37:23   12               But to say social networking platform means

10:37:28   13   social networking platform independent of the system for

10:37:32   14   profile matching, all that tells me you're doing is

10:37:34   15   putting a restriction on the use of the phrases "social

10:37:41   16   networking platform."      You're not construing it.    You're

10:37:43   17   not offering me, in my opinion, a construction, and if you

10:37:48   18   can, I invite you to do that.

10:37:50   19               But I'm not very open to persuasion that what you

10:37:53   20   guys are suggesting here is a construction for social

10:38:00   21   networking platform.      It is a limitation on the way you

10:38:02   22   guys think it can be used.      You can use that down the

10:38:06   23   road.   But I don't know how or why -- I don't even think I

10:38:11   24   would have the power -- everyone tells me I could do

10:38:14   25   whatever I want.     Not that kind of I can do what I want.


                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                               62


10:38:17    1               But I don't think in terms of what my real role

10:38:19    2   as a -- trying to construe the claim term, I don't see how

10:38:24    3   yours accomplishes it.      Let me give you one more chance to

10:38:27    4   persuade me.

10:38:28    5               MS. WHELAN:   Sure.   Well, I think that a case

10:38:32    6   General American Transportation Corp that we cited in our

10:38:34    7   brief is actually quite instructive here.        So in that

10:38:38    8   case, the claim term was openings through said ceiling

10:38:44    9   means adjacent to each of the said side walls and end

10:38:46   10   walls.   And in that case, the court determined that the

10:38:52   11   claim language itself suggested that the openings adjacent

10:38:55   12   to the side walls and the end walls were structurally

10:38:58   13   distinct.

10:38:59   14               We see that as analogous to the claim term here

10:39:02   15   because the claim term here also suggests that the social

10:39:07   16   networking platform is distinct from the system for

10:39:10   17   profile matching.     And so, the Court rejected a

10:39:15   18   construction that was inconsistent with the specification

10:39:19   19   and the drawings and renders superfluous the claim

10:39:21   20   requirement that the openings were adjacent to the end

10:39:24   21   walls.

10:39:24   22               I think that the doctrine of claim

10:39:27   23   differentiation is also very instructive here.        If you

10:39:32   24   look at claims 4 and 5 of the 854 patent, in that claim,

10:39:37   25   it's actually the term "a social networking platform"


                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                                     63


10:39:40    1   appears only in the dependent claim.            In the independent

10:39:44    2   claim, it was directed to that system for profile

10:39:48    3   matching.

10:39:48    4               Now, under the doctrine of claim differentiation,

10:39:52    5   if social networking platform wasn't distinct from the

10:39:58    6   system for profile matching, which we believe the

10:40:00    7   structure of the claim itself already includes that

10:40:02    8   limitation, then claim 5 would essentially be not add any

10:40:07    9   additional limitation which would be contrary to the

10:40:12   10   patent statute, which requires that dependent claims

10:40:15   11   actually provide a further limitation.

10:40:18   12               And I won't belabor the point, but I'd also just

10:40:25   13   point out that the specification consistently talks about

10:40:30   14   the social networking platform and the matching server as

10:40:33   15   two distinct entities.        Although they may interact with

10:40:36   16   each other, they are always discussed as distinct.             For

10:40:42   17   example, they have to interact through an application

10:40:44   18   programming interface.        As I mentioned before, your Honor,

10:40:46   19   there is some ambiguity here about what this claim term

10:40:49   20   means.   And so, we think it's appropriate to look at the

10:40:51   21   specification in this case.

10:40:52   22               THE COURT:     Okay.   Thank you.     I'm good.   I'm

10:41:02   23   going to do a plain and ordinary meaning.

10:41:05   24               MR. SUMMERS:     Thank you, your Honor.

10:41:06   25               THE COURT:     And the final claim term is


                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                                   64


10:41:10    1   "associated."

10:41:16    2              MR. CALDWELL:     Does your Honor have a preference

10:41:17    3   who you hear from on "associated"?

10:41:19    4              THE COURT:    I am looking forward to hearing at

10:41:23    5   60 -- at the age of 60 why I need to know what the word

10:41:28    6   "associated" -- why it needs to be construed.          So I'm --

10:41:33    7              MR. CALDWELL:     I'll probably sit down.

10:41:33    8              THE COURT:    I'm going to give the defendant an

10:41:35    9   opportunity to explain that to me.

10:41:38   10              MR. CALDWELL:     Thank you.

10:41:39   11              MS. WHELAN:     So moving on to "associated," so

10:41:51   12   defendant's position is that the claim term does not need

10:41:53   13   to be construed and, in fact, cannot because the claim

10:41:56   14   term is indefinite.      And now, what's unique about this

10:42:02   15   case is that associated is pervasive throughout the

10:42:05   16   claims.    For example, in claim 1 of the 023 patent, it

10:42:08   17   appears nine times alone.

10:42:11   18              In fact, throughout the three patents, there is

10:42:13   19   14 different ways and -- or contexts in which this claim

10:42:17   20   is used.     So the patent doesn't provide notice of how the

10:42:22   21   elements that are connected with associated are actually

10:42:27   22   connected.     There's no plain consistent meaning in the

10:42:31   23   contexts of the claims that fits for associated here, and

10:42:36   24   the intrinsic evidence here is not helpful.

10:42:39   25              You may have noted in plaintiff's briefs that


                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                              65


10:42:42    1   there was a kind of laundry list of intrinsic evidence

10:42:45    2   that they contended was somewhat helpful in construing

10:42:48    3   associated, but they didn't really talk about how that

10:42:51    4   helped and that's not a coincidence.     It wasn't helpful

10:42:54    5   because in those cases, either it didn't even relate to

10:42:57    6   the term "associated," the term "associated" wasn't used,

10:43:00    7   it was just used in the same manner as it was used in the

10:43:02    8   claim terms.   Or it was -- the term "associated" was used

10:43:09    9   in a context that was not in the same context as it was in

10:43:13   10   the claims.

10:43:13   11            And this just does not fulfill the public notice

10:43:18   12   requirement.   Juries and alleged infringers are given no

10:43:21   13   guidance about how the numerous elements in the claims

10:43:24   14   that are connected by associated are actually connected,

10:43:28   15   and it just doesn't provide reasonable certainty regarding

10:43:31   16   the scope of the invention.

10:43:32   17            Now, I think it's important to note that Match

10:43:38   18   has declined to provide a construction for associated,

10:43:41   19   either alone or in the context of the claims.      Instead,

10:43:44   20   they point to the general dictionary definitions to say

10:43:48   21   that associated has a clear ordinary meaning, but that's

10:43:53   22   not really the point here.    The question is whether the

10:43:56   23   claim is definite when the word "associated" is used, and

10:44:00   24   here, it's not.

10:44:02   25            And one thing that we noted is that associated


                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                              66


10:44:04    1   here has some sort -- implies some sort of measure or

10:44:09    2   degree.   Kind of like the terms "about," "near" or

10:44:12    3   "proximate."   All of those words have clear meaning, but

10:44:17    4   they lack sufficient precision when relied on to clearly

10:44:21    5   define what's inside and outside of the claim boundary.

10:44:24    6   And that's how we would see "associated" here.

10:44:28    7             Now, perhaps an attempt to get around this, Match

10:44:31    8   has pointed to just "associated" meaning any sort of

10:44:36    9   relationship between two elements.     Essentially no matter

10:44:38   10   what relationship anyone can conjure between two elements,

10:44:42   11   it falls within the scope of the claim.     But this fails to

10:44:46   12   draw a boundary line and renders the claim term

10:44:49   13   indefinite.

10:44:51   14             Now, we spent a lot of time in our brief talking

10:44:54   15   about a few specific terms.

10:44:55   16             THE COURT:   Let me just suggest to you, I'm

10:44:59   17   looking at claim 1 in the final sentence -- the final line

10:45:05   18   of claim 1 is, storing the positive preference indication

10:45:11   19   associated with the first item of information in response

10:45:13   20   to detecting the gesture.     When I read that, the word I

10:45:20   21   most likely -- I'm most likely to understand is

10:45:24   22   "associated" out of that whole line.

10:45:28   23             And as I've said before, one of my very closest

10:45:34   24   friends who was the technical lawyer I worked with the

10:45:36   25   most referred to my technical skills on patent cases as


                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                              67


10:45:39    1   that of being a dog watching a television.     You know, he

10:45:43    2   can see the television's on, but he really can't figure

10:45:45    3   out what show is being played.

10:45:48    4            So I'm always cautious about these things, but I

10:45:57    5   have a really hard time -- I'm not getting there with

10:46:03    6   believing that I need to construe -- that the word

10:46:05    7   "associated" is indefinite.    As I read through here, I

10:46:10    8   feel like -- and I'm not a person of skill in the art, but

10:46:15    9   a graphical representation of a first online dating

10:46:17   10   profile associated with the first user.

10:46:20   11            If I were reading that in preparation to

10:46:23   12   cross-examine an expert, I think I would know what that

10:46:26   13   means.   I think I could ask him:   Dr. Smith, tell me where

10:46:33   14   there's a gesture that's detected here that's associated

10:46:36   15   with the graphical representation, and I think he would

10:46:39   16   know what that means and I think the jury would know what

10:46:42   17   that means.   I'm not -- I'm having a really hard time

10:46:47   18   saying that the word "associated" is indefinite.      I'm not

10:46:53   19   getting there.   So I'll give you a little bit more time,

10:46:56   20   but I'm not -- I'm not getting there.

10:47:00   21            MS. WHELAN:   Sure.   If you'll permit me, your

10:47:02   22   Honor, to talk about a couple of terms that we didn't

10:47:04   23   focus extensively on in the brief that I think are a good

10:47:07   24   illustration of why this claim term is indefinite.

10:47:09   25            The first term is a geographic location


                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                                  68


10:47:12    1   associated with the first user.     So it's unclear just

10:47:15    2   based on the use of the term "associated" what that

10:47:17    3   connection is.    Is the first user within a certain

10:47:20    4   distance of the location?     Does the first user reside at

10:47:23    5   the location?    Did the first user work at the location?

10:47:27    6   Were they originally from the location?

10:47:28    7            THE COURT:    I'm willing to bet you that if you

10:47:31    8   gave me an hour, I could find an expert at the University

10:47:38    9   of Texas who could read the patent in 15 minutes and give

10:47:41   10   me an answer to every one of those questions.      Someone

10:47:47   11   who's skilled in the art.     I don't know who you were

10:47:48   12   saying is skilled in the art here, but I am absolutely

10:47:51   13   certain I could find Dr. Somebody or one of their students

10:47:55   14   who would be able to answer every one of those questions

10:48:00   15   using the word "associated."     It may or may not be right,

10:48:05   16   but it's not indefinite in my opinion.

10:48:11   17            So I'm going to find that the claim term is just

10:48:16   18   plain and ordinary meaning.

10:48:19   19            MS. WHELAN:    Thank you, your Honor.

10:48:20   20            THE COURT:    And I don't mean any disrespect.       I

10:48:22   21   mean, I don't -- I don't think anyone else could have

10:48:25   22   persuaded me of that, either.     So I thought you did a

10:48:27   23   great job, and I think coming up with something like that

10:48:32   24   is as persuasive as you're going to get.     And maybe a

10:48:34   25   different judge would decide differently, but I think


                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                                69


10:48:37    1   associated is subject to understanding by a POSITA.

10:48:45    2               So let's turn to the motion.       If someone could --

10:48:50    3   I have -- I've read the motion.          I've read everything

10:48:53    4   about it.     And so, who's going to take up arguing that?

10:48:59    5               MR. SUMMERS:     Thank you, your Honor.    John

10:49:08    6   Summers, again, for Match Group.

10:49:11    7               One administrative issue is, there are -- there

10:49:17    8   is some evidence cited in the brief that is not public

10:49:20    9   information.     I haven't talked to Bumble or Mr. Caplan

10:49:24   10   about this, but I think that they might want the courtroom

10:49:27   11   to be sealed.     So I'll let them speak on that.

10:49:31   12               THE COURT:     Do we need to bring that up during

10:49:32   13   the hearing?

10:49:34   14               MR. CAPLAN:     I don't think so, but that's his

10:49:36   15   call.   If it's just about whether or not the Court's going

10:49:39   16   to consider the materials, we can do that without getting

10:49:42   17   into the substance of them.          But I'm not sure if Mr.

10:49:45   18   Summers' argument is going to touch on the contents of

10:49:48   19   certain of the documents that have been sealed.

10:49:51   20               MR. SUMMERS:     Your Honor, I would -- intend to

10:49:53   21   touch on those documents.

10:49:55   22               THE COURT:     Why don't we go into -- when you get

10:49:58   23   to the point where you think you need to do that, let me

10:50:01   24   know.

10:50:01   25               MR. SUMMERS:     Okay.   Thank you, your Honor.


                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                                     70


10:50:03    1             So the Match Group's motion to dismiss here kind

10:50:11    2   of has two large facets, as the Court is aware of.

10:50:15    3   There's the issue of Bumble's most recent iteration of

10:50:17    4   their state law counterclaims and that's sort of the one

10:50:21    5   group, and then, there's the issue of the denial of

10:50:23    6   registration trademark counterclaims.

10:50:25    7             And so, I'll take the state law counterclaims

10:50:27    8   first.    That is the issue that will potentially implicate

10:50:33    9   the confidential information, but I'll stop before I get

10:50:38   10   into --

10:50:39   11             THE COURT:     I've read all -- I don't think you

10:50:42   12   need to go into what the information is.

10:50:43   13             MR. SUMMERS:     Okay.

10:50:44   14             THE COURT:     I'm pretty familiar with it.     I'm

10:50:46   15   certainly familiar with anything you put in the brief.

10:50:50   16             MR. SUMMERS:     Thank you, your Honor.   Sure.       If

10:50:51   17   there's anything I'll add, I'll be sure to let you know.

10:50:54   18   But, otherwise, I'll steer clear as much as I can.

10:50:58   19             So just as a reminder, the general state law

10:51:03   20   claims and these are just paragraphs from those

10:51:06   21   counterclaims.    The theory is now that in January of 2018,

10:51:14   22   Match pretended to be -- excuse me, your Honor.         Match

10:51:27   23   pretended to be interested in an acquisition.       The

10:51:30   24   allegation is that they were not, in fact, interested in

10:51:33   25   the acquisition and the purpose of that was just to --


                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                                71


10:51:37    1            THE COURT:     To delay.

10:51:39    2            MR. SUMMERS:     To delay.

10:51:40    3            THE COURT:     What I'm most interested in you

10:51:43    4   articulating specifically for me is -- and on the record

10:51:45    5   is what any affirmative -- anything that was affirmatively

10:51:54    6   stated by them that they -- that you relied on.       Does that

10:52:01    7   make sense?     That, you know, in other words, where it

10:52:08    8   shows they knew -- that they knew other offers were out.

10:52:14    9            MR. SUMMERS:     Uh-huh.

10:52:15   10            THE COURT:     And that their goal was -- that they

10:52:18   11   should be held liable, not just for not going through the

10:52:21   12   deal, which I don't think they could be found liable for,

10:52:24   13   but that they said something, did something.       What were

10:52:30   14   the acts that they committed that you -- and they could

10:52:34   15   say there was -- didn't happen or they're wrong.         But what

10:52:38   16   would you say they did that was -- that you all relied on,

10:52:46   17   to your detriment, in making the decision to believe that

10:52:49   18   they were going to go through and not to move forward with

10:52:52   19   other people?

10:52:53   20            MR. SUMMERS:     Right.    So I think Mr. Caplan will

10:52:55   21   probably answer the question of what Bumble believes that

10:53:01   22   Match told them that they relied on.       But in terms of --

10:53:04   23            THE COURT:     Yeah.   I have that backwards.     Yeah.

10:53:06   24            MR. SUMMERS:     In terms of what the pleadings say,

10:53:08   25   it's all about you said you were interested.       You told us


                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                                72


10:53:13    1   you were looking at this due diligence.        You indicated

10:53:19    2   that you were preparing a higher offer.        Those are --

10:53:23    3   that's all that is there.

10:53:26    4            And so, in terms of what that reliance is, you

10:53:29    5   can characterize it differently.        You can say, well, we

10:53:31    6   relied on, you know, the fact that you didn't tell us that

10:53:34    7   you weren't interested, or we relied on something like

10:53:37    8   that.   But what the actual action they took in reliance on

10:53:42    9   these statements, that reliance is reliance that a deal

10:53:47   10   would go through.     When you don't go through with another

10:53:50   11   deal and you wait on this.

10:53:51   12            THE COURT:     Right.

10:53:52   13            MR. SUMMERS:     That reliance is that a deal would

10:53:54   14   not go through.

10:53:55   15            One thing I would like to touch on, your Honor,

10:53:57   16   before we get into the merits is this subject matter

10:54:01   17   jurisdiction --

10:54:01   18            THE COURT:     Yes, sir.

10:54:02   19            MR. SUMMERS:     -- issue.

10:54:03   20            THE COURT:     Okay.

10:54:04   21            MR. SUMMERS:     Because I just didn't want to get

10:54:07   22   past that.

10:54:09   23            So on the supplemental jurisdiction, we talked

10:54:12   24   about this a little bit in February over the different

10:54:19   25   state law counterclaims.        And just as a reminder, the


                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                                73


10:54:25    1   first iteration of these state law counterclaims were that

10:54:29    2   Match filed a bogus lawsuit.

10:54:31    3            THE COURT:     Y'all have squared away on that.

10:54:34    4            MR. SUMMERS:     Those are gone.    Yes, your Honor.

10:54:35    5            Match filed a bogus lawsuit and that Match, you

10:54:39    6   know, made similar representations for purposes of

10:54:42    7   acquiring Bumble confidential information.       Both of those

10:54:46    8   claims are gone.   It's in the 18-CV-350 case that is a

10:54:51    9   final judgment, closed.

10:54:54   10            These claims don't have that.       There's nothing

10:54:58   11   that the patent lawsuit is frivolous.       There's nothing

10:55:01   12   that the patent lawsuit is wrong.     There's nothing that we

10:55:04   13   misappropriated trade secrets.     And that's important

10:55:07   14   because those counterclaims raised federal questions or at

10:55:12   15   least were interrelated with the federal questions, and

10:55:15   16   now, it's just not there anymore.

10:55:17   17            And so, even if, you know, there were some

10:55:20   18   efficiency benefits for doing everything in federal court,

10:55:25   19   just as an academic notion, the Court doesn't have

10:55:30   20   authority because there's no nexus here.       I think the

10:55:34   21   AngioScore case that we cited pretty lengthily in our

10:55:40   22   brief kind of sets forth the narrowness of supplemental

10:55:45   23   jurisdiction in kind of the intellectual property context.

10:55:49   24            So the patent case depends on how Bumble works.

10:55:53   25   The trademark case depends on, you know, their using the


                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                                   74


10:55:56    1   marks and whether there's likelihood of confusion.           Our

10:55:59    2   trade secret case depends on whether they took the

10:56:01    3   business idea and what they've done with it.          That has

10:56:04    4   nothing to do with the acquisition discussions.          There's

10:56:07    5   just no -- there's no operative fact.        They're not going

10:56:13    6   to prove their claims.     They would not have to offer

10:56:18    7   evidence of anything related to the 18-CV-80 lawsuit,

10:56:24    8   which is -- actually when we were litigating this issue in

10:56:28    9   the 18-CV-350 case, Bumble actually specifically said that

10:56:33   10   these exact state law counterclaims had no nexus at all

10:56:37   11   with the 18-CV-80 case.

10:56:39   12            THE COURT:     And I should know this and I don't.

10:56:42   13   Is there no diversity between the parties?

10:56:45   14            MR. SUMMERS:     There's no -- not complete

10:56:47   15   diversity between the parties.        Yes.

10:56:48   16            THE COURT:     Okay.     Well, on -- are you done on

10:56:51   17   that subject?

10:56:52   18            MR. SUMMERS:     On that subject, yes, your Honor.

10:56:53   19            THE COURT:     Let me hear from opposing counsel on

10:56:55   20   that particular subject.

10:56:56   21            MR. SUMMERS:     Okay.     Thank you, your Honor.

10:57:05   22            THE COURT:     Yes, sir.     Good morning.

10:57:06   23            MR. CAPLAN:     Good morning, your Honor.       Matt

10:57:09   24   Caplan on behalf of Bumble Holding and Bumble Trading.

10:57:10   25            With respect to subject matter jurisdiction, I


                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                               75


10:57:12    1   think there's a few things to consider.     The first is,

10:57:14    2   when we were litigating this issue in the context of the

10:57:16    3   separate action, the question there that Bumble was taking

10:57:21    4   was, if we had filed these new claims in Texas state

10:57:24    5   court, there would not be original jurisdiction in federal

10:57:27    6   court because there was no federal claims raised by what's

10:57:30    7   currently including the counterclaims here, nor was there

10:57:33    8   complete diversity.    Supplemental jurisdiction isn't a

10:57:36    9   basis to remove a case.

10:57:37   10            Match, at the same time, was arguing that there

10:57:40   11   was supplemental jurisdiction over these exact claims.

10:57:44   12            THE COURT:    To get them into federal court.

10:57:49   13            MR. CAPLAN:    To get them into federal court.       And

10:57:50   14   that was part of their opposition of our motion for leave

10:57:52   15   to file these exact claims in state court.     So that's the

10:57:54   16   position that they had previously taken in this

10:57:56   17   litigation.   We were arguing that there wouldn't be

10:57:58   18   original jurisdiction over these claims.     So I think in

10:58:02   19   fairness to the decision that was made in the prior case

10:58:05   20   to file these here, Match had already staked out the

10:58:09   21   position that these should be heard together.

10:58:11   22            And in terms of the authority of this court to

10:58:14   23   hear these using the supplemental jurisdiction statute, we

10:58:16   24   cited to a Supreme Court case, United Mine Workers, and at

10:58:21   25   725 in that case, they talk about how it's important to


                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                                76


10:58:24    1   consider the context of the entire litigation and the

10:58:28    2   relationship between the parties in deciding whether or

10:58:30    3   not a federal court can exercise subject matter

10:58:33    4   jurisdiction.

10:58:34    5               And what they said that if it's such that you

10:58:36    6   would ordinarily expect to have all of those claims heard

10:58:39    7   and tried together, then the federal court has power under

10:58:43    8   the supplemental jurisdiction statute to do that.          I think

10:58:46    9   that's exactly what we have here.        Match has filed a

10:58:49   10   wide-ranging complaint against Bumble that includes a

10:58:53   11   variety of different claims against them, and some of them

10:58:56   12   do reach beyond patent and trademark issues.          They have a

10:59:00   13   trade secret claim that essentially puts Bumble's entire

10:59:03   14   operations at issue in this case, and that reflects

10:59:07   15   essentially the relationship between the parties and that

10:59:10   16   is exactly what these counterclaims also address.

10:59:14   17               THE COURT:    Do you realize that if I go in your

10:59:17   18   direction, it's your company that's at peril of me getting

10:59:22   19   it wrong?     Because they get to raise this on appeal.

10:59:25   20               MR. CAPLAN:    Yes.   I do, your Honor.    And I

10:59:27   21   understand that the parties via our agreement cannot

10:59:31   22   consent to subject matter jurisdiction.        I know it's a

10:59:33   23   decision that you have to make.        And Bumble is prepared to

10:59:36   24   accept that if you exercise subject matter jurisdiction of

10:59:39   25   the counterclaims, understanding that it's an appealable


                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                              77


10:59:42    1   issue.

10:59:43    2            THE COURT:     Counsel, do you have anything you'd

10:59:46    3   like to add?

10:59:50    4            MR. SUMMERS:     Very briefly, your Honor.

10:59:54    5            The law is clear that just having a business

10:59:59    6   relationship or a commercial relationship for two

11:00:02    7   companies being in a dispute with one another is -- that

11:00:06    8   doesn't provide the operative fact that you have to have a

11:00:11    9   nexus between.

11:00:14   10            I don't want to go too much into the cases, but

11:00:16   11   this AngioScore case, to go into the facts, it was the two

11:00:22   12   claims were patent infringement of this device called the

11:00:27   13   chocolate device and it was a medical device, and then,

11:00:30   14   there was a state law claim of loss of corporate

11:00:34   15   opportunity, and the corporate opportunity was the

11:00:38   16   chocolate device.     And the Federal Circuit reversed after

11:00:42   17   a jury verdict and said, there was no common nucleus of

11:00:48   18   operative fact because even though there was this

11:00:51   19   relationship between the chocolate device and how it

11:00:53   20   worked and how valuable it was, that the patent

11:00:58   21   infringement aspect just depended on whether or not the

11:01:00   22   claims, the corporate opportunity aspect of it depended on

11:01:04   23   whether it was a corporate opportunity.

11:01:05   24            And so, that reflects that, you know, even

11:01:10   25   facially close circumstances don't necessarily have a


                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                                     78


11:01:16    1   nexus if what you have to prove doesn't link up.

11:01:21    2            THE COURT:     Okay.

11:01:22    3            MR. SUMMERS:     And here, what you have to prove

11:01:24    4   doesn't link up.   I think I addressed this point about the

11:01:27    5   Match's previous position.

11:01:28    6            THE COURT:     No.     You did.

11:01:30    7            MR. SUMMERS:     There was a link there and that's

11:01:31    8   why there's a difference.

11:01:32    9            THE COURT:     Okay.     I'm not going to decide that

11:01:34   10   issue today, but you'll have a decision next week.

11:01:38   11            MR. SUMMERS:     Okay.     Thank you, your Honor.

11:01:39   12   Would you like me to continue on the other issues?

11:01:41   13            THE COURT:     Sure.     Yes.     Uh-huh.   You have next

11:01:44   14   up personal jurisdiction over IAC.

11:01:47   15            MR. SUMMERS:     Yes, your Honor.

11:01:47   16            THE COURT:     And I think I've -- I know I've

11:01:51   17   disclosed to you before, I think -- I can't be certain.              I

11:01:54   18   think I had a case for IAC once, many years ago, and I

11:01:59   19   think we answered and it settled.           I mean, I don't -- I

11:02:03   20   can't sufficiently even tell you if I -- I mean, I've

11:02:07   21   taken in consideration I don't think I have a conflict but

11:02:10   22   that's -- at some point, I know I had some relationship

11:02:16   23   with IAC, but it didn't go beyond, I think, maybe filing

11:02:20   24   an answer.   I don't even remember if I filed an answer.

11:02:22   25            MR. CALDWELL:        You did tell us, your Honor, and I


                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                                      79


11:02:24    1   think the way that it played out was basically that

11:02:26    2   Bumble's side took a week, or something like that, to

11:02:29    3   figure out if they had any issue or were going to raise

11:02:31    4   any sort of issue, and then, everybody agreed there wasn't

11:02:34    5   a problem.     I think you did raise before you had worked --

11:02:36    6               THE COURT:     Okay.    I just remembered again when I

11:02:38    7   saw IAC.

11:02:40    8               MR. CALDWELL:     You definitely brought that to our

11:02:42    9   attention in Waco.

11:02:44   10               MR. DRAYTON:     You did, your Honor.     It was ten

11:02:45   11   years ago, you said, somewhere along those lines.

11:02:48   12               THE COURT:     Right.     It was a long time.

11:02:50   13               MR. DRAYTON:     Right.     There's no problem, your

11:02:51   14   Honor.     Thank you.

11:02:51   15               THE COURT:     Yeah.    It was a long time ago.      So at

11:02:56   16   any rate, I just want to put that on the record.              So go

11:02:58   17   ahead with respect to IAC.

11:03:01   18               MR. SUMMERS:     Thank you, your Honor.

11:03:01   19               So the issue here is that in these new

11:03:04   20   counterclaims, unlike previous counterclaims, Bumble has

11:03:08   21   added IAC, which is a majority owner in Match Group, Inc.

11:03:14   22   which is the sole owner of Match Group, LLC.           So the

11:03:17   23   grandparent company of the Match Group, LLC.

11:03:21   24               And as to personal jurisdiction issue, there are

11:03:24   25   two non-conclusory allegations concerning IAC.              One in


                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                                    80


11:03:31    1   paragraph 63, IAC's CEO told Bumble's team that JP Morgan.

11:03:40    2   So didn't tell Bumble, told Bumble's team at JP Morgan

11:03:44    3   that it would support an acquisition.        And in paragraph

11:03:47    4   67, 11, the CEO explained to JP Morgan, again, not Bumble,

11:03:53    5   that Match and IAC strongly desired additional due

11:03:59    6   diligence.   Those are the only two actions other than kind

11:04:02    7   of inferential IAC and Match agreed to do all this, you

11:04:09    8   know, all this bad stuff.     Those are the only two actions

11:04:12    9   that IAC is pleaded to have done.

11:04:17   10            And so, in terms of the specific jurisdiction,

11:04:20   11   there's general jurisdiction.        We weren't totally sure

11:04:23   12   whether they were saying general or specific.        I don't

11:04:27   13   think general jurisdiction is at issue.        It shouldn't be

11:04:29   14   because that's a very stringent test.        So the specific

11:04:33   15   jurisdiction is the only issue.        And to get specific

11:04:37   16   jurisdiction over IAC, the contacts with the forum, not

11:04:42   17   with the Texas company, the contacts with the forum.

11:04:46   18            THE COURT:     Are nonexistent.

11:04:47   19            MR. SUMMERS:     Exactly.     They're nonexistent.     So

11:04:50   20   obviously the claim doesn't arise out of contacts with the

11:04:53   21   forum because there are no contacts with the forum.           The

11:04:56   22   only arguable kind of point of law that Bumble can reach

11:05:03   23   back to is the Calder kind of effects test, which is

11:05:09   24   supposed to be a narrow test that if you specific -- you

11:05:12   25   can do something outside the forum if you specifically


                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                                 81


11:05:15    1   directed to the forum and the claim arises out of that

11:05:21    2   direction to the forum, then there can be specific

11:05:24    3   jurisdiction.   And there's just -- there's no "there"

11:05:30    4   there.   IAC made representations not in Texas concerning

11:05:35    5   an acquisition which -- and this goes into -- that doesn't

11:05:39    6   necessarily involve only the Texas company or primarily

11:05:43    7   the Texas company.

11:05:45    8            So there are cases about tortious interference

11:05:51    9   and what you need to know and how you can do acts outside

11:05:54   10   the forum that are directed to the forum.        But you have to

11:05:58   11   know that you're interfering with something with a focus,

11:06:01   12   you know, a contract that's going to be performable in

11:06:05   13   Texas.

11:06:05   14            THE COURT:     Your position is not that the

11:06:10   15   allegations IAC should be dismissed on the basis of

11:06:14   16   anything other than they should be filed somewhere else.

11:06:17   17            MR. SUMMERS:     If it's going to be filed, it

11:06:19   18   should be filed somewhere else on this specific issue.

11:06:22   19            THE COURT:     Yes, sir.

11:06:23   20            MR. SUMMERS:     Obviously on the merits, totally

11:06:25   21   different, but on this specific issue, yes.

11:06:26   22            THE COURT:     All right.     Got it.

11:06:29   23            MR. SUMMERS:     And to make that last point clear,

11:06:34   24   there is evidence, but the Court can rely on evidence for

11:06:39   25   specific jurisdiction issues.        They're not restricted to


                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                                82


11:06:41    1   the pleadings.   But with the understanding that the Court

11:06:44    2   is aware of the evidence, I won't show it in the -- how

11:06:49    3   the Court indicating that it's not -- we're not just

11:06:51    4   talking about Texas, and there's no allegation that we're

11:06:54    5   just talking about Texas.

11:06:54    6            So that's the specific jurisdiction issue.        We

11:06:57    7   can -- I can stop there and let Bumble speak.

11:07:02    8            THE COURT:     Let me hear from opposing counsel.

11:07:04    9            MR. SUMMERS:     Okay.   Thank you, your Honor.

11:07:05   10            THE COURT:     Thank you.   Yes, sir.

11:07:13   11            MR. CAPLAN:     Matt Caplan on behalf of Bumble.

11:07:16   12            With the respect to the Court's ability to

11:07:17   13   exercise personal jurisdiction over IAC, we look to what's

11:07:21   14   called the effects test, and that was established by the

11:07:23   15   United States Supreme Court in Calder and has been

11:07:25   16   interpreted by the Fifth Circuit in a number of cases.

11:07:28   17   And the ones that we think are instructive are Mullins and

11:07:32   18   the Central Freight Lines cases that we cited in the

11:07:35   19   brief.

11:07:35   20            And, again, if you take a look at the entire

11:07:37   21   context and the whole of the allegations, we have IAC and

11:07:41   22   Match participating or claiming to participate in an

11:07:46   23   auction-like process to either invest in or acquire a

11:07:49   24   Bumble entity that's based in Texas that includes

11:07:52   25   communications with and about an entity, meetings, which,


                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                                 83


11:07:55    1   to be fair, were just Match officials in Texas and they

11:08:01    2   made representations to Bumble's representatives that were

11:08:05    3   intended to be relied upon in Texas.

11:08:07    4               So if you're directing conduct --

11:08:09    5               THE COURT:    Relied upon by who?

11:08:11    6               MR. CAPLAN:    By Bumble in Texas.    And part of the

11:08:14    7   injury that was felt, if we prove these allegations, is

11:08:17    8   directed and injury in Texas.         And I think if you take all

11:08:21    9   of the --

11:08:21   10               THE COURT:    The communications that took place

11:08:23   11   outside of Texas.

11:08:25   12               MR. CAPLAN:    The communications between IAC and

11:08:29   13   Bumble's representatives, those took place outside of

11:08:31   14   Texas.   Correct.

11:08:34   15               THE COURT:    But JP Morgan was your agent.

11:08:36   16               MR. CAPLAN:    Yes.    JP Morgan was Bumble's agent,

11:08:39   17   acting on Bumble's behalf of as part of the sale or

11:08:43   18   investment process.

11:08:44   19               THE COURT:    And do you think that that means by

11:08:46   20   IAB --

11:08:51   21               MR. CAPLAN:    IAC.

11:08:52   22               THE COURT:    IAC.    By IAC engaging in a meeting

11:08:57   23   with a Texas company's agent in New York, that IAC meant

11:09:02   24   to subject themselves to jurisdiction?

11:09:05   25               MR. CAPLAN:    It's not that.    It's that the


                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                                84


11:09:08    1   effects of IAC's actions were directed towards Texas, and

11:09:14    2   any injury and part of the injury would be felt in Texas,

11:09:18    3   and it would be inflicted upon a Texas entity.        So you

11:09:21    4   look at the effects of the actions to determine whether or

11:09:24    5   not there's specific context in -- contacts in this

11:09:27    6   context, not necessarily just the specific actions and

11:09:32    7   whether or not they were in Texas.     You look beyond to see

11:09:34    8   the effects and the injury, and there, we do have a

11:09:37    9   connection to Texas through Bumble's presence here.

11:09:40   10            THE COURT:    If I'm a football player and I send

11:09:43   11   my agent to another state to negotiate a contract and they

11:09:46   12   do something inappropriate and the effect is on me, even

11:09:50   13   if I'm in Texas and the meeting takes place somewhere

11:09:53   14   else.

11:09:54   15            MR. CAPLAN:    Yes, it could be.      And that's

11:09:56   16   essentially what the Calder case says.        You had a

11:09:58   17   defamation case where the plaintiff was based in

11:10:02   18   California, but the defamatory statements and what went

11:10:06   19   into those were all done in Florida.        And the United

11:10:08   20   States Supreme Court said in that instance, you could

11:10:11   21   exercise personal jurisdiction in California because those

11:10:14   22   actions in Florida were directed at a California resident,

11:10:17   23   and the effects of them were felt in California.          And

11:10:20   24   that's analogous to the situation we have here.

11:10:23   25            THE COURT:    Okay.   Thank you.     Yes, sir.


                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                                 85


11:10:27    1            MR. SUMMERS:     Two points on this, your Honor.

11:10:35    2   And I don't need to show the document, but this idea that

11:10:41    3   JP Morgan was Bumble's agent is not true.        Not necessarily

11:10:49    4   true.   And so, I could approach your Honor or we can seal

11:10:53    5   the courtroom.   Or we can talk about --

11:10:56    6            THE COURT:     Is it in your brief?

11:10:59    7            MR. SUMMERS:     It is in -- or the documents are in

11:11:01    8   the brief.   It's maybe not culled out in this specific --

11:11:05    9   in this specific way about whether JP Morgan is Bumble's

11:11:08   10   agent or things like that.        I do think it's important for

11:11:13   11   this specific issue that we don't continue to conflate

11:11:18   12   everything that's actually happened.

11:11:24   13            THE COURT:     Why don't you send me and copy

11:11:29   14   counsel, let me know what specific parts of the brief

11:11:32   15   you're talking about and I'll look at those.

11:11:34   16            MR. SUMMERS:     Okay.     Thank you, your Honor.

11:11:36   17            And I do want to mention on this, this Calder

11:11:39   18   effects test, it's -- Mr. Caplan is mostly right about the

11:11:47   19   actions in Florida and things like that.        But there were

11:11:49   20   -- it's a newspaper.     They wrote it in Florida.     They sent

11:11:53   21   it to California where the person was and where most of

11:11:56   22   their readership was.

11:11:58   23            There's actually a Fifth Circuit case about -- I

11:12:03   24   don't know if your Honor is a baseball fan, but Roger

11:12:06   25   Clemens had a defamation case related to McNamee -- I


                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                              86


11:12:12    1   forget his first name -- and the steroids scandal, and

11:12:15    2   that was very similar to the Calder effects test.      But

11:12:19    3   what actually happened is, there was no personal

11:12:21    4   jurisdiction because the statements were made -- even

11:12:24    5   though Roger Clemens was in Texas, they were made in D.C.

11:12:28    6   to the steroid committee, or something like that.      And so,

11:12:32    7   even though, you know, people in Texas could read that and

11:12:35    8   Roger Clemens was in Texas, the statements were in

11:12:38    9   Washington D.C., and so, the focus of that was in D.C.,

11:12:42   10   and there wasn't specific jurisdiction in Texas.

11:12:44   11            And I know that case wasn't cited in the brief.

11:12:47   12   It's just one I know about and it became relevant based on

11:12:50   13   that argument.

11:12:51   14            THE COURT:    Yes, sir.

11:12:53   15            MR. CAPLAN:    With respect to who JP Morgan was

11:12:59   16   representing, there is an allegation that is included in

11:13:01   17   our pleadings, the counterclaims, and it's in paragraph 62

11:13:04   18   where Bumble alleges that Bumble's representative is JP

11:13:08   19   Morgan Chase, and that is what's in front of the Court.

11:13:11   20   Not extrinsic evidence that's beyond the pleadings at this

11:13:15   21   stage.   So I understand they might have a defense or

11:13:16   22   disagree with that allegation, but at this point in the

11:13:19   23   case, the Court has the allegations to go on in the

11:13:23   24   context of a motion to dismiss.

11:13:33   25            THE COURT:    Next up would be Bumble's state law


                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                                 87


11:13:35    1   claims.

11:13:36    2               MR. SUMMERS:     Thank you, your Honor.

11:13:37    3               One final point.

11:13:40    4               THE COURT:     Sure.

11:13:41    5               MR. SUMMERS:     On personal jurisdiction, the Court

11:13:42    6   is not limited to the pleadings.        So you can rely on

11:13:47    7   evidence.     You could even have an evidentiary hearing, if

11:13:49    8   you wanted to, on that issue.        So we don't have to take

11:13:53    9   Bumble at its word as to those particular issues.        There

11:13:56   10   is evidence in the briefs; the Court can rely on that

11:13:59   11   evidence for this specific issue, regardless of the

11:14:04   12   judicial notice point.

11:14:06   13               Okay.   So on the merits -- and, your Honor, when

11:14:16   14   we started, talked about what is it that Bumble alleges

11:14:20   15   that they relied on.        I touched on this a little bit that,

11:14:24   16   you know, their reliance was, if it's just based on the

11:14:30   17   delay, which is what the allegation is and what the

11:14:32   18   allegation has to be because of the previous final

11:14:37   19   judgment.     If the allegation is just delay, then not

11:14:39   20   moving forward with other investors in a particular time

11:14:43   21   is reliance that a deal is going to close.        And that's

11:14:49   22   just -- it's not justified based on the pleadings.           And to

11:14:54   23   the extent judicial notice -- the Court takes judicial

11:14:59   24   notice of certain documents, it's definitely not

11:15:01   25   justifiable in light of that evidence.


                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                               88


11:15:03    1            So the Court's probably well aware of all of

11:15:06    2   this, but the Twombly standard, what is plausibility, the

11:15:11    3   pleadings can't just be this is -- these facts don't prove

11:15:17    4   that you didn't do fraud.    You have to actually have facts

11:15:22    5   raising the inference.   And in terms of how you figure out

11:15:26    6   whether a conclusion is one where you can reasonably infer

11:15:32    7   that it was false, you have to show more than what would

11:15:37    8   be consistent with business as usual.     There have to be

11:15:40    9   some facts indicating that the statements were, in fact,

11:15:47   10   false.

11:15:47   11            And so, when you look at what's in their

11:15:50   12   pleadings, they admit a lot of reasons why this wouldn't

11:15:56   13   have gone through just business as usual.     So paragraph

11:16:04   14   54, Match's -- Bumble believed its true valuation was way

11:16:09   15   higher than Match could afford.    They admit that in the

11:16:13   16   pre-2018 timeframe.   They admit that Match, Mr. Swidler

11:16:18   17   made -- there's this issue about Match Group, LLC and

11:16:24   18   Match Group, Inc. and all of these representations

11:16:25   19   happened on behalf of Match Group, Inc.     If the Court

11:16:28   20   relies on that evidence, the fact that they alleged that

11:16:32   21   it's Match Group, LLC, we think, is an inference.      But I

11:16:35   22   don't want to spend too much time on that particular issue

11:16:37   23   because I want to focus on the actual merits of the

11:16:41   24   pleadings.

11:16:41   25            So Mr. Swidler is the CFO of Match Group, Inc.


                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                              89


11:16:49    1   This is Bumble's own pleading, told Bumble we're going to

11:16:52    2   talk about it at the board meeting.     Told Bumble, we're

11:16:57    3   going to make a proposal to the board.     We are having an

11:17:02    4   internal discussion about the proposed acquisition, an

11:17:07    5   intentional discussion with the board.     These are

11:17:09    6   corporations.     This is a -- Match Group, Inc. is a

11:17:13    7   publicly traded corporation.

11:17:14    8               Mr. Swidler can make representations, he can do

11:17:17    9   things, he can sign contracts, but for something of this

11:17:20   10   scope and size, you're going to have to get board

11:17:24   11   approval.

11:17:24   12               So the idea that, one, that any of these

11:17:27   13   statements were even false when they're made with "I'm

11:17:31   14   going to make a proposal to the board" is not a plausible

11:17:37   15   inference; and, two, even if it was, that wouldn't be a

11:17:41   16   reasonable thing to hold off other offers on because

11:17:45   17   you've got board approval.     You have to do that before you

11:17:49   18   can even think about any of this stuff.

11:17:52   19               And then, the second point is, they admit that

11:17:56   20   Match repeatedly asked them, well, give us more

11:18:00   21   information so we can figure out, you know, if this is

11:18:02   22   something we want to do.     We need to look at this stuff.

11:18:09   23               And so, in light of those admissions, what is in

11:18:12   24   the pleading to indicate that there was anything nefarious

11:18:18   25   going on?     And the only thing, the only thing in the


                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                              90


11:18:21    1   pleading that isn't a conclusion based on the fact that a

11:18:25    2   deal didn't happen is that Match never gave a higher

11:18:31    3   offer.     And that's not enough.   We know that from Texas

11:18:34    4   law, failure to perform, standing alone, is no evidence of

11:18:39    5   the promisor's intent not to perform when they made the

11:18:43    6   promise.     So obviously if it's not evidence of an intent

11:18:49    7   not to perform when they made the promise, it would also

11:18:51    8   not be evidence of any other previous representations

11:18:55    9   indicating, you know, we think we're going to get a deal

11:18:58   10   done, we're working on a proposal.

11:19:00   11              You can't just rely on that.    And that's the only

11:19:04   12   thing Bumble has other than Match and Bumble are

11:19:10   13   competitors and so, therefore, Match would want to do

11:19:14   14   something bad to their competitor.      And that's also not

11:19:17   15   something you can infer falsity or infer fraud from.

11:19:24   16              So you can't infer that these were wrong and you

11:19:32   17   can't infer that they justifiably relied on them without,

11:19:37   18   you know, discussing the specific evidence and the written

11:19:40   19   record indicating that this would not be a reasonable

11:19:43   20   thing to do.     Even the pleadings themselves indicate that

11:19:51   21   this is not a reasonable thing.      Because if you've got

11:19:56   22   other offers, a nonnegligent business would move forward

11:20:02   23   with them all at the same time, especially if by their own

11:20:07   24   admissions this is an option process.      Why would you wait

11:20:10   25   around for one when you're having an option?


                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                              91


11:20:13    1            And so, even based on the pleadings, this would

11:20:15    2   not be a nonnegligent thing to do.    And we think this is

11:20:21    3   negligence as a matter of law, and so, it would not be

11:20:28    4   justifiable reliance.

11:20:30    5            In the briefs, there are these documents

11:20:33    6   indicating that that would not be justified.     Bumble

11:20:40    7   doesn't want the Court to look at them.     I want to focus

11:20:42    8   on -- and this is slide 21 and 22 for the Court's

11:20:50    9   edification.   I won't show it on the screen.

11:20:55   10            But on slide 22, you could see that they are

11:20:58   11   saying that Exhibit C is a fraudulent statement, is part

11:21:04   12   of a fraudulent scheme.   So that is central to the claim

11:21:10   13   and attached to the motion to dismiss, and it's something

11:21:12   14   that the Court can obviously rely on.     Exhibit D, the

11:21:16   15   Court can also rely on just because it's legally operative

11:21:20   16   and that it, you know, was the operative agreement between

11:21:26   17   the parties.

11:21:28   18            There's some weird factual issues that Bumble

11:21:30   19   doesn't want you to, you know, think that or know that.

11:21:35   20   And so, to the extent that the Court gets concerned about

11:21:39   21   D, C gets where -- we would contend that Exhibit C gets

11:21:45   22   you where you need to go, anyway.    So I wouldn't worry

11:21:50   23   about that too much.

11:21:52   24            But so, there's no justifiable reliance.      There's

11:21:56   25   no indication -- reasonable inference that any of these


                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                                 92


11:21:58    1   statements were false.        All there is is that no deal was

11:22:02    2   made.    No offer was made.      That's as consistent with

11:22:06    3   business as usual, and so, there's no "there" there.           And

11:22:11    4   so, if the Court takes jurisdiction over this issue, we

11:22:14    5   think they're properly dismissible on the pleadings.

11:22:17    6               And that's the end of that piece.     I assume we

11:22:21    7   want Bumble to speak.        Thank you, your Honor.

11:22:24    8               THE COURT:    Thank you.

11:22:29    9               MR. CAPLAN:     Matt Caplan on behalf of Bumble.

11:22:34   10               With respect to reliance, it's usually a

11:22:37   11   fact-intensive inquiry that's hard to decide at a motion

11:22:41   12   to dismiss stage.        And here, we have a lot of competing

11:22:45   13   facts, some that are alleged in the counterclaim against

11:22:47   14   Bumble and others outside the pleadings that Match and IAC

11:22:52   15   have brought up.

11:22:52   16               But I think the one important thing that's been

11:22:54   17   missing so far in the discussion this morning is that the

11:22:58   18   reliance and the claims that Bumble is making are not

11:23:01   19   based on consummating a deal specifically with Match or

11:23:07   20   IAC.    It was Match and IAC committing to participate in

11:23:12   21   this option-like process after they knew that there were

11:23:15   22   others that were involved, reinserting themselves in the

11:23:18   23   situation and then, functionally misleading and leading

11:23:22   24   Bumble on over a period of months.        And if Match had been

11:23:25   25   honest from the start, after they initially dropped out in


                               LILY I. REZNIK, OFFICIAL COURT REPORTER
                       U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                                 93


11:23:28    1   December of 2017, that they were never interested in

11:23:33    2   actually acquiring or investing in Bumble, it would have

11:23:36    3   been a different scenario.

11:23:37    4            THE COURT:     What evidence do you have that they

11:23:39    5   were never actually interested?

11:23:42    6            MR. CAPLAN:     The evidence -- so we lay out over

11:23:45    7   between paragraphs 55 and 75, in pretty good detail, the

11:23:51    8   interactions that were happening between Bumble, Match and

11:23:55    9   IAC in the January through March 2018 timeframe.        And the

11:23:59   10   fact that they were asking for more information, they

11:24:02   11   never actually provided and updated a bid and then,

11:24:07   12   eventually filed this lawsuit would indicate to us, based

11:24:10   13   on the allegations, that there was not a genuine interest

11:24:14   14   despite what they were representing, they being IAC and

11:24:18   15   Match, to representatives of Bumble.

11:24:23   16            THE COURT:     Anything else?

11:24:24   17            MR. CAPLAN:     No, your Honor.

11:24:25   18            THE COURT:     Anything else?     Let's move on to

11:24:32   19   Match's asserted marks.

11:24:42   20            MR. SUMMERS:     Thank you, your Honor.

11:24:51   21            Now, for something totally different.        So these

11:24:58   22   -- the issue here with these counterclaims is Match

11:25:02   23   alleged infringement of three word marks in connection

11:25:08   24   with particular goods and services:        Swipe, which in class

11:25:13   25   nine is registered; swipe, which in class 45 is pending


                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                              94


11:25:18    1   registration; and then, swipe right in class 45 and class

11:25:23    2   9 pending registration; swipe left and class 45 and class

11:25:29    3   9 pending registration.

11:25:31    4            If these counterclaims, Bumble seeks to cancel

11:25:37    5   the trademark -- the registered trademark.     That's not at

11:25:42    6   issue in this motion.     They're entitled to do that.   They

11:25:45    7   seek to deny registration of swipe in class 45, and for

11:25:50    8   purposes of this motion, we're not contesting that they

11:25:53    9   can ask for that.   We think there's a sufficient nexus

11:25:57   10   between the registered mark and that to deal with that.

11:26:02   11            The issue is for the swipe left and swipe right,

11:26:07   12   both in the asserted context.     So class 9 and class 45,

11:26:12   13   which is, you know, internet dating essentially and social

11:26:16   14   networking and social introduction.     So for those and then

11:26:22   15   for, I guess, on slide 26, there's this whole host of --

11:26:33   16   whole host of marks that are not at issue in this case.

11:26:36   17   So swipe right in connection with video distribution,

11:26:40   18   swipe right in connection with clothing, swipe up in

11:26:45   19   connection with match making, swipe life in connection

11:26:49   20   with web pages, and then, swipe sessions, entertainment

11:26:54   21   services and dating services.

11:26:56   22            So those are not asserted in this case, but

11:27:00   23   Bumble is asking the Court to kind of short circuit the

11:27:05   24   application process and inject these issues into this

11:27:10   25   case, complicate this case, and order the PTO to deny


                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                              95


11:27:15    1   registration on all of these marks.

11:27:19    2            So the kind of relevant framework is Section 1119

11:27:25    3   of the Lanham Act and how this plays out in the case law

11:27:33    4   is, 1119 is you have to have a close nexus between the

11:27:39    5   registered mark and the application for the Court to have

11:27:43    6   authority over it, and the reason for that is Section 1119

11:27:51    7   is a remedy.   It's something that, you know, whatever's at

11:27:55    8   issue in the case, the Court will -- there will be a

11:27:58    9   trial, facts will be resolved, and based on whatever those

11:28:01   10   facts are, to the extent the Court can remedy the PTO

11:28:08   11   register, based on those facts, then obviously the Court

11:28:12   12   is permitted to do that.

11:28:15   13            But here, all of these marks, the pending

11:28:24   14   registration marks, but particularly the unasserted

11:28:27   15   pending registration marks, the swipe life and the swipe

11:28:30   16   sessions and swipe right in connection with the stuff like

11:28:34   17   T-shirts, that has nothing to do with what this case is

11:28:39   18   about.   This case is going to be about swipe left, swipe

11:28:42   19   right, swipe in connection with dating services.      We just

11:28:48   20   think that -- we don't need to complicate this case.

11:28:52   21            The Court under 1119 can't do it.     Even if the

11:28:59   22   Court could do it under 1119 the Court shouldn't do it

11:29:03   23   because it's, you know, just mucking things up, and we'll

11:29:07   24   have a trial about marks that aren't asserted for

11:29:10   25   infringement based on totally distinct analysis about


                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                              96


11:29:13    1   whether swipe right is generic for a T-shirt, which

11:29:18    2   obviously is a different question than swipe right in

11:29:22    3   connection with dating apps.

11:29:24    4            So if there's jurisdiction, the Court should

11:29:28    5   decline declaratory judgment jurisdiction over these

11:29:31    6   questions.   And, in fact, for the unasserted marks, there

11:29:37    7   is no case in controversy.     We haven't accused Bumble of

11:29:41    8   infringement.     They say that because we asked for

11:29:43    9   rights -- you know, an injunction for rights under the

11:29:47   10   Lanham Act that they reasonably apprehended, that we were

11:29:50   11   alleging swipe right over T-shirts and swipe sessions, and

11:29:54   12   stuff like that.     That that's -- just not true.     And when

11:29:57   13   you look at their affirmative defense, they never

11:30:01   14   mentioned that.

11:30:04   15            And they obviously don't mention that they think

11:30:06   16   we accuse them of infringing the Tinder mark.        So there's

11:30:10   17   really for the unasserted marks, there's just no case in

11:30:13   18   controversy that the Nike case that talked about the

11:30:16   19   Supreme Court specifically said like just because you

11:30:18   20   don't want them to get this mark at the trademark office,

11:30:22   21   doesn't give the Court jurisdiction to kind of resolve

11:30:25   22   that particular issue.

11:30:29   23            And so, all of the jurisdictional pieces could be

11:30:35   24   quite complicated, but it's really just a matter of do we

11:30:38   25   want to be doing stuff that we don't need to be doing.


                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                              97


11:30:41    1   The case is going to resolve genericism and

11:30:44    2   descriptiveness for swipe and swipe left and swipe right

11:30:48    3   in connection with, you know, the services that are at

11:30:51    4   issue in this case, these dating apps.     We don't need to

11:30:55    5   deal with the other stuff, and we don't think the Court

11:30:58    6   should and for the unasserted marks, we don't think the

11:31:00    7   Court can.

11:31:02    8            THE COURT:    Counsel.

11:31:07    9            MR. CAPLAN:    Matt Caplan on behalf of Bumble.

11:31:15   10            I'll make this quick because I think most of that

11:31:17   11   was in the papers.     And, suffice to say, if there is a

11:31:20   12   nexus or close relation between the unasserted marks and

11:31:23   13   the marks that are at issue in the case, the Court does

11:31:26   14   have authority to hear Bumble's counterclaims.      That's

11:31:29   15   reflected by the Amy's Ice Crime and the Gucci cases we

11:31:34   16   cited in here and we saw up on the screen.

11:31:36   17            Every last one of the marks that have been

11:31:37   18   implicated by our counterclaims involves swipe, how that

11:31:41   19   is used in the Tinder app, and it relates to how people

11:31:44   20   use Tinder, and if that is -- term is going to be found

11:31:48   21   generic or descriptive in the mobile dating context, the

11:31:52   22   Court should also use its authority and render a decision

11:31:56   23   as to whether or not it's going to be generic or

11:31:59   24   descriptive in other related instances.

11:32:02   25            THE COURT:    Okay.


                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                                  98


11:32:10    1              MR. SUMMERS:     I have nothing further other than

11:32:12    2   the point that swipe right for T-shirts is different than

11:32:16    3   swipe right for online dating.        And then, the -- there was

11:32:19    4   one last portion about striking the affirmative defenses.

11:32:24    5   I think we can rest on the papers on that particular

11:32:27    6   issue.

11:32:27    7              THE COURT:     Okay.

11:32:28    8              MR. CAPLAN:     That's fine, your Honor.

11:32:33    9              THE COURT:     Okay.   We will -- I'll take a look at

11:32:35   10   that this afternoon.       We'll have an order out on this

11:32:39   11   probably next week.

11:32:40   12              Anything else we need to take up?

11:32:44   13              MR. DRAYTON:     Your Honor, I just wanted to say

11:32:47   14   thank you for giving us the insights you gave us today

11:32:50   15   with regard to claim construction.        As you know, some

11:32:54   16   courts may differ in their approach.        So it was helpful

11:32:57   17   guides and we thank you for that.

11:32:59   18              THE COURT:     Well, and I'm trying to become a

11:33:01   19   better known commodity.       You know, it's -- and I want to

11:33:05   20   be careful, for example, since your client's here because

11:33:07   21   she's thinking, you know, who did we wind up with.         But,

11:33:13   22   for example, I don't have -- I have a bias against

11:33:19   23   indefinite arguments, pretty much.        I just do.   I also

11:33:25   24   have a bias against relying on extrinsic evidence through

11:33:29   25   experts.    And so -- and that's not something that could be


                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                               99


11:33:35    1   that widely known because there are plenty of -- as I was

11:33:39    2   reading your briefs, I realized there are many people who

11:33:41    3   -- many judges who would have specifically wanted reliance

11:33:43    4   on the kind of expert evidence that you proffered as to

11:33:47    5   why something was indefinite.

11:33:49    6               So I don't want your client to think, you know,

11:33:52    7   why did we do this?     It was -- for many judges, it would

11:33:55    8   have been -- there are judges in this building, it would

11:33:58    9   have been a very -- the perfectly right way to do it.         So

11:34:02   10   I'm -- the more hearings I conduct, hopefully with the

11:34:07   11   internet, people will know what I care about and what I

11:34:11   12   don't.

11:34:13   13               But my goal is to be as interactive at these as I

11:34:17   14   can be to try and get to the right conclusion on Markman

11:34:20   15   constructions and -- but, also, you know, again, to be as

11:34:26   16   active as possible going down the road.     There are judges

11:34:31   17   who carry motions for summary judgment through trial.

11:34:34   18   That won't happen here.     If you file a motion for summary

11:34:38   19   judgment, you'll get a ruling on your motion for summary

11:34:42   20   judgment.

11:34:42   21               At the Daubert, we're going to have a real

11:34:46   22   Daubert.     We'll take all that stuff up and I'll -- we'll

11:34:49   23   be blessed.     I've got a very -- an amazing law clerk

11:34:53   24   coming in, my own experience.     But, you know, I think it's

11:34:57   25   important for you all to come here and expect me to have


                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                                 100


11:34:59    1   read everything and, also, at least try and understand

11:35:02    2   what it is that you submitted.

11:35:04    3               And I'm the luckiest person on the planet.      This

11:35:08    4   is the greatest job any human could have.        And the reason

11:35:12    5   I like patent cases so much are in every single case I've

11:35:18    6   had, the quality of the lawyers is as great as it could

11:35:21    7   get.     I mean, you just never get lawyers who aren't

11:35:26    8   unbelievably well-prepared and haven't done an

11:35:29    9   unbelievably great job in preparing me in doing what you

11:35:33   10   do.     I'm glad I'm not doing it anymore.     It was a lot of

11:35:36   11   work.

11:35:37   12               But as usual, you guys did a phenomenal job.         I

11:35:42   13   just hope that I appear to be understanding everything

11:35:45   14   that you all were arguing to me.       And so, we will get -- I

11:35:50   15   will try and get out an order on the claim construction as

11:35:55   16   quickly as I can, even though I don't know with what --

11:35:59   17   the way I've ruled, how much of an order there is to be

11:36:01   18   said about plain and ordinary meaning.        I'll have to go

11:36:05   19   look at that.     But you all have the claim constructions

11:36:07   20   now.

11:36:08   21               Do we have a trial date?

11:36:11   22               MR. CALDWELL:   No, sir.   That's what I was about

11:36:12   23   to raise.     I understand sometimes at these hearings, that

11:36:14   24   comes up.

11:36:15   25               THE COURT:   So that's what we need to do now.           My


                               LILY I. REZNIK, OFFICIAL COURT REPORTER
                       U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                                   101


11:36:19    1   deputy clerk is not here, but what we should do is -- why

11:36:28    2   don't we do this.        It's June.     Be looking at your

11:36:34    3   calendars.     We'll be going to trial somewhere next year,

11:36:39    4   May, June.     Not later than July, but hopefully sooner.

11:36:43    5   And let me say this.        Look at your calendars, come up with

11:36:48    6   some dates.

11:36:49    7               I'll just start with plaintiff, because you're

11:36:52    8   the plaintiff, how many days are you estimating you'll

11:36:55    9   need, or hours, or however you want to tell me?

11:36:57   10               MR. CALDWELL:     I think that obviously a little

11:37:00   11   bit of it depends on the motion to dismiss.           So that's

11:37:05   12   kind of a vague issue.        And there may be certain things

11:37:07   13   that are -- makes sense for some sort of bifurcation, or

11:37:10   14   whatever.     But I think we're guessing on the order of

11:37:13   15   seven to eight days, I think.

11:37:14   16               THE COURT:     Okay.   Does that sound about right?

11:37:18   17               MR. DRAYTON:     Your Honor, I would say if

11:37:20   18   everything's in the case, maybe two weeks, because that --

11:37:25   19   issues about a week, and then, we have the trademark

11:37:27   20   issues and the other issues.

11:37:28   21               THE COURT:     Okay.   So that will make it harder

11:37:32   22   only in that to get you two weeks is harder than to get

11:37:36   23   you a week of availability.           However, we will -- we'll get

11:37:42   24   you the very soonest we can.           I'll presume it will take

11:37:46   25   two weeks.     And you know what I may do in that two-week


                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                                102


11:37:51    1   period is, if I need to take a half day off and do

11:37:55    2   sentencings, I'll just work that stuff in.       Because I can

11:37:59    3   usually get that stuff done in a half day, and I can work

11:38:01    4   around y'all's schedule.

11:38:03    5              And when I was trying these cases, if you had a

11:38:06    6   half day off here or there, it never really made anyone

11:38:10    7   that unhappy.    I mean, I'm not going to stretch this out

11:38:14    8   -- I had a trial that should have taken two weeks that

11:38:16    9   took eight weeks.       That was not what I plan to do.    But,

11:38:20   10   you know, if I gave you two weeks, I think I can work

11:38:22   11   everything else I'm doing into those two weeks and not

11:38:26   12   screw up y'all's trial.

11:38:27   13              So we will -- I'll look at my calendar, and then,

11:38:35   14   we'll get on a phone call with you next week hopefully.

11:38:40   15   But be looking at approximately a year from today and be

11:38:42   16   looking at a two-week -- to having two weeks.

11:38:47   17              MR. CALDWELL:     Thank you, your Honor.

11:38:47   18              THE COURT:     Yes, sir.

11:38:49   19              MR. CALDWELL:     I'm just acknowledging what you

11:38:50   20   said.    Thank you, your Honor.

11:38:51   21              THE COURT:     And couple of other quick things.

11:38:53   22   Again, the way -- what you'll be in for, I almost for sure

11:38:59   23   will have eight jurors if it's a trial that will take two

11:39:03   24   weeks.    We can get down to six.     You know, we've gotta

11:39:08   25   have at least six, but we'll probably have eight.         All


                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                                103


11:39:14    1   eight will -- if all eight make it through the trial, all

11:39:16    2   eight will deliberate.     You will have four strikes per

11:39:22    3   side.

11:39:23    4            Basically what we'll do in Waco is have enough --

11:39:28    5   we'll bring in a panel probably of 30-ish, 32, 33 people.

11:39:36    6   At random, we'll select probably 17 of them to sit on one

11:39:41    7   side of the courtroom.     You will voir dire those 17.        If

11:39:46    8   someone gets lost for cause during the voir dire -- and

11:39:49    9   you guys will be doing the voir dire -- we'll swap them

11:39:55   10   out with someone on that side and come back in.        And then,

11:39:57   11   you'll have four strikes per side, leaving you with

11:40:01   12   however we do it, we'll want eight.        So I'm not going to

11:40:04   13   do the math now.     I'll screw it up.     But I guess we'll

11:40:07   14   want 16 people sitting on this side that y'all will be

11:40:10   15   voir diring.

11:40:12   16            Yes, sir.

11:40:13   17            MR. DRAYTON:     Your Honor, I do know a little bit

11:40:14   18   about our availability as a team.

11:40:16   19            THE COURT:     Okay.   Tell me.

11:40:17   20            MR. DRAYTON:     And I could share that.     So --

11:40:19   21            THE COURT:     And I want -- by the way, I want to

11:40:21   22   make it clear, I want to be as accommodating as I can be.

11:40:23   23   Or is there an IPR that we're worried about?        Is there an

11:40:27   24   IPR going on?

11:40:28   25            MR. CALDWELL:     There's not one that we're worried


                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                               104


11:40:30    1   about.

11:40:31    2            THE COURT:     Let me try that.

11:40:32    3            MR. CALDWELL:        There are IPRs that about have

11:40:33    4   filed.

11:40:34    5            THE COURT:     Oh.     Would they be concluded before

11:40:38    6   next summer?

11:40:41    7            MR. DRAYTON:     I don't think so.     I think that it

11:40:43    8   will be close, but I don't believe that -- I think --

11:40:46    9            THE COURT:     Let me just say this.     We will go to

11:40:48   10   trial before that happens.        So that's my -- that is your

11:40:55   11   -- other than that, I will do whatever I can to

11:40:56   12   accommodate you all in terms of making sure all of our

11:41:03   13   schedules work.

11:41:03   14            MR. DRAYTON:     So, I mean, just from what I know

11:41:05   15   about our availability, your Honor.

11:41:06   16            THE COURT:     Yes, sir.

11:41:08   17            MR. DRAYTON:     This is not intentional, but the

11:41:10   18   last two weeks in July would be ideal.        Obviously, we have

11:41:14   19   to look at Match's counsel's schedule and your schedule,

11:41:17   20   your Honor, but we have three trials.        We have a May trial

11:41:22   21   and June trial and a July trial.        And that's -- when I say

11:41:26   22   that "we," meaning one or more of the core team of about

11:41:31   23   six people have the three different -- are on three

11:41:34   24   different trials.

11:41:36   25            THE COURT:     How many trials?


                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                              105


11:41:38    1            THE CLERK:   You have trials set on the 13th, the

11:41:40    2   20th and 27th.

11:42:19    3            THE COURT:   Okay.    So we can do the second half

11:42:22    4   of July, if Match can.

11:42:26    5            MR. CALDWELL:    I mean, I certainly think our

11:42:28    6   preference would be to aim for something in June.      I

11:42:30    7   think, you know, this case has been pending a very long

11:42:31    8   time, even before your Honor got involved, but, you know,

11:42:33    9   it is what it is and your Honor's going to accommodate

11:42:36   10   that.

11:42:36   11            THE COURT:   Well, if they're in trial --

11:42:38   12            MR. CALDWELL:    I understand.

11:42:38   13            THE COURT:   If they're in trial then.

11:42:40   14            MR. CALDWELL:    I understand.   It seems like I

11:42:42   15   often kind of double-booked a year out and then, things

11:42:46   16   have kind of gone away.     But I understand.   I think that

11:42:48   17   the second half of July would work for us.      We'll just

11:42:51   18   check with our witnesses.

11:42:52   19            THE COURT:   I would think the last thing you

11:42:54   20   would want me to do is set them in June and then, have

11:42:56   21   them not be able to attend.

11:42:59   22            MR. CALDWELL:    I understand.

11:42:59   23            THE COURT:   Have to start over.

11:43:00   24            MR. CALDWELL:    I understand.

11:43:01   25            THE COURT:   So, you know, I think the safest


                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                                106


11:43:04    1   thing for all of us would be to have the last two weeks in

11:43:07    2   July.

11:43:07    3              MR. CALDWELL:     Yes, sir.   I would like -- I'll

11:43:09    4   check with our witnesses and whatnot.        I totally

11:43:11    5   understand, and I'm not trying to talk you out of that.

11:43:13    6   It's just our preference would be obviously to get to some

11:43:17    7   sort of finality on -- this case has been around.          But I

11:43:20    8   understand.

11:43:20    9              We'll just check with our team of witnesses, but

11:43:22   10   I think late July is going to work.        I don't know.     Does

11:43:24   11   your Honor want to decide all this now?        Or did you still

11:43:26   12   want to just get on the phone next week to finalize it?

11:43:27   13              THE COURT:     I think if we can come to a time now,

11:43:30   14   that's always best for you all.

11:43:33   15              MR. DRAYTON:     That would work wonderful because I

11:43:35   16   was just informed we have an April, May, June and before

11:43:37   17   that, two weeks of July trial.        So if it works, it's

11:43:42   18   helpful.

11:43:56   19              MR. CALDWELL:     Your Honor, we believe that late

11:43:58   20   July or that second half of July, I think, that you were

11:44:00   21   just talking about, would work for Match.

11:44:04   22              THE COURT:     Okay.   So we are going to -- is it

11:44:08   23   the 20th that would start?        We'll start it on the 20th.

11:44:15   24              MR. PALMER:     July 20th, your Honor?

11:44:16   25              THE COURT:     Now, I will get you a date -- a


                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                              107


11:44:17    1   pretrial date that will be a couple of weeks before that.

11:44:20    2   Your whole team doesn't have to be there for that.      You

11:44:22    3   need to find someone that can be.     What we'll do at -- one

11:44:28    4   of the primary things we'll do at the pretrial conference

11:44:30    5   is at that time, you all will come in and plead your case

11:44:34    6   for the number of hours I'm going to give you.

11:44:37    7            If you come in and say, I need 16 hours, that

11:44:44    8   doesn't include opening, that doesn't include voir dire.

11:44:46    9   It doesn't include closing.     Whatever number you give me,

11:44:49   10   I'm going to -- you're going to have to explain to me

11:44:52   11   based on the -- we'll know then who your witnesses are

11:44:56   12   going to be.   We'll know what's in the case.    And if you

11:44:59   13   can show me that between the fact witnesses, deposition

11:45:04   14   testimony and the experts on both sides to cross and

11:45:07   15   direct, you need whatever you need, I'm going to give you

11:45:10   16   whatever you need, whatever I perceive you need.

11:45:13   17            It's not a -- I'm not going to say it's 11 hours

11:45:16   18   and squeeze everything in.     I'm going to want -- but I am

11:45:19   19   going to have time limits because unless you've tried a

11:45:22   20   case without time limits, you just really can't understand

11:45:25   21   how awful that is.     So we'll have time limits, but by and

11:45:29   22   large, I'm going to allow you all to persuade me what the

11:45:32   23   time limits need be.

11:45:36   24            And I'm thinking, you know, something around --

11:45:41   25   you know, I think 20 hours per side would probably we


                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                              108


11:45:44    1   could get done in two weeks.      And that seems like a lot of

11:45:47    2   time to me but, you know.

11:45:50    3             MR. CALDWELL:     A lot of time.

11:45:51    4             THE COURT:    And so -- but two weeks -- and what

11:45:54    5   we may want -- again, let me just give this only warning.

11:45:57    6   We will probably have somewhere in the trial where we'll

11:46:03    7   spend a half day -- I will give you back a half day

11:46:06    8   because I've just got too many sentencings to not -- to

11:46:12    9   not do that.

11:46:13   10             But what I'll try and do, with your permission,

11:46:16   11   is work with you guys to figure out when the -- well, at

11:46:22   12   the pretrial conference, let's -- we'll discuss when -- I

11:46:26   13   may just have to pick a morning.      You know, I've got -- I

11:46:30   14   do a dozen settings at a time and I've just gotta pick a

11:46:33   15   time to do them.     So y'all are going to have -- I'll let

11:46:36   16   you know when that's going to be.      I can't get around

11:46:38   17   that.    I wish I didn't have to do them, but I do.

11:46:46   18             So other than that, that's my only -- that would

11:46:50   19   be the only -- that will be the only scheduling conflict

11:46:52   20   I'll have.     And so, yes, Mr. Palmer.

11:46:55   21             MR. PALMER:     Your Honor, John Palmer on behalf

11:46:57   22   Match.

11:46:57   23             I'm trying to -- I anticipate some questions

11:46:59   24   about what we're going to be doing next week in our

11:47:02   25   telephone call.


                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                                  109


11:47:02    1               THE COURT:     We won't need a call.

11:47:03    2               MR. PALMER:     We're not going to do it now?       All

11:47:05    3   right.   And so -- and we'll work on a scheduling order to

11:47:07    4   see if we can agree on it, submit it to the Court.

11:47:10    5               THE COURT:     I would certainly assume if I've

11:47:12    6   given you until late July, that you guys can come up with

11:47:14    7   a scheduling order that you can -- you know, that gets

11:47:17    8   everything done.

11:47:18    9               MR. DRAYTON:     Yeah.   We already talked about a

11:47:19   10   schedule for getting you a scheduling order.

11:47:23   11               THE COURT:     But let me be as clear as I can be.

11:47:26   12   You know, I would walk by and hear associates on our side

11:47:33   13   talking to associates on the other side about whether or

11:47:36   14   not they were going to agree to this 41 hours for expert

11:47:40   15   depositions or 42 hours, whatever, it just drove me crazy.

11:47:45   16               So if you guys have any issues along those lines,

11:47:49   17   just call, tell me -- you tell me why you want what you

11:47:53   18   want, you tell me why you want what you want, I'll make a

11:47:55   19   decision.     I'll save your clients a lot of money.        I

11:47:59   20   really don't want there to be hours and hours spent coming

11:48:04   21   up with protective orders and everything elsewhere you're

11:48:06   22   fighting over things that I can resolve.           I'm not saying

11:48:09   23   you will.     You may work it out fine.

11:48:11   24               But if someone says let's just call the Court,

11:48:14   25   they mean you can just right then call me, and I will take


                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                               110


11:48:18    1   it up right then.        And I promise you, I will pick a number

11:48:21    2   of hours that works because I won't care how many number

11:48:27    3   of hours.

11:48:28    4               But I don't want you all fighting and I don't

11:48:32    5   want you to be afraid to call.        Call me because I want to

11:48:34    6   help you all keep things moving along.        I don't -- I won't

11:48:38    7   be angry about it.        I know you are each representing your

11:48:41    8   clients and everything you do, and if you can't come to an

11:48:44    9   agreement, just let me know and I'll help you resolve it.

11:48:49   10               MR. DRAYTON:     Thank you, your Honor.

11:48:49   11               THE COURT:     Anything else we need to take up?

11:48:51   12               MR. CALDWELL:     Not for the plaintiff.

11:48:52   13               THE COURT:     Great job, everyone.   Thank you very

11:48:55   14   much.

           15               (End of proceedings.)

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25


                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                   111


 1                           * * * * * *

 2

 3

 4   UNITED STATES DISTRICT COURT   )

 5   WESTERN DISTRICT OF TEXAS )

 6

 7     I, LILY I. REZNIK, Certified Realtime Reporter,

 8   Registered Merit Reporter, in my capacity as Official

 9   Court Reporter of the United States District Court,

10   Western District of Texas, do certify that the foregoing

11   is a correct transcript from the record of proceedings in

12   the above-entitled matter.

13     I certify that the transcript fees and format comply

14   with those prescribed by the Court and Judicial Conference

15   of the United States.

16     WITNESS MY OFFICIAL HAND this the 15th day of June,

17   2019.

18

19

20                                  /s/Lily I. Reznik
                                    LILY I. REZNIK, CRR, RMR
21                                  Official Court Reporter
                                    United States District Court
22                                  Austin Division
                                    501 W. 5th Street,
23                                  Suite 4153
                                    Austin, Texas 78701
24                                  (512)391-8792
                                    Certification No. 4481
25                                  Expires: 1-31-21


                 LILY I. REZNIK, OFFICIAL COURT REPORTER
         U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
